Exhibit 10.2
CREDIT AGREEMENT
by and among
VF INVESTMENTS S.A.R.L.,
VF EUROPE BVBA
and
VF INTERNATIONAL S.A.G.L.,
as Borrowers,
V.F. CORPORATION,
as Guarantor,
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent,
ABN AMRO BANK N.V.,
as Documentation Agent,
HSBC BANK PLC,
as Syndication Agent,
J.P. MORGAN PLC,
HSBC BANK PLC,
ABN AMRO BANK N.V.,
DRESDNER BANK AG IN FRANKFURT AM MAIN,
ING BANK NV,
INTESA SANPAOLO S.P.A.
and
SANTANDER S.A.,
as Mandated Lead Arrangers,
J.P. MORGAN PLC,
HSBC BANK PLC
and
ABN AMRO BANK N.V.,
as Bookrunners,
and
THE LENDERS PARTY HERETO FROM TIME TO TIME
as of October 26, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page ARTICLE I
DEFINITIONS AND TERMS

 
           
1.1.
  Definitions     2  
1.2.
  Rules of Interpretation     16  
1.3.
  Luxembourg Terms     17  
1.4.
  Belgian Terms     17  
 
            ARTICLE II
THE CREDIT FACILITY

 
           
2.1.
  Loans     18  
2.2.
  Utilization of Alternative Currencies     21  
2.3.
  Increase in Total Commitment     22  
2.4.
  Use of Proceeds     23  
2.5.
  Evidence of Debt     23  
2.6.
  Certain Payment Provisions     23  
2.7.
  Change of Currency     24  
2.8.
  Extension of Stated Termination Date     25  
 
            ARTICLE III
FUNDING, FEES, AND PAYMENT CONVENTIONS

 
           
3.1.
  Interest Rate Options     26  
3.2.
  Continuations and Elections of Subsequent Interest Periods     26  
3.3.
  Payment of Interest     27  
3.4.
  Prepayments     27  
3.5.
  Manner of Payment     27  
3.6.
  Fees     28  
3.7.
  Payments to Agent for Lenders     28  
3.8.
  Computation of Rates and Fees     28  
3.9.
  Deficiency Advances; Failure to Purchase Participations     29  
 
            ARTICLE IV
CHANGE IN CIRCUMSTANCES

 
           
4.1.
  Increased Cost and Reduced Return     29  
4.2.
  Inability to Determine Interest Rate     31  
4.3.
  Illegality     32  
4.4.
  Compensation     32  
4.5.
  Taxes     32  
4.6.
  Change of Lending Office     34  
4.7.
  Substitution of Lenders     34  

i



--------------------------------------------------------------------------------



 



                      Page ARTICLE V
CONDITIONS TO MAKING LOANS

 
           
5.1.
  Conditions of Closing     35  
5.2.
  Conditions to Each Loan     37  
 
            ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 
           
6.1.
  Corporate Existence and Power     37  
6.2.
  Corporate and Governmental Authorization; No Contravention     38  
6.3.
  Material Subsidiaries     38  
6.4.
  Binding Effect     38  
6.5.
  Financial Information     38  
6.6.
  Litigation     38  
6.7.
  Compliance with ERISA     38  
6.8.
  Environmental Matters     39  
6.9.
  Taxes     39  
6.10.
  Margin Stock     39  
6.11.
  Investment Company     40  
6.12.
  Full Disclosure     40  
6.13.
  No Consents, Etc.     40  
 
            ARTICLE VII
AFFIRMATIVE COVENANTS

 
           
7.1.
  Financial Reports, Etc.     40  
7.2.
  Payment of Taxes     43  
7.3.
  Maintenance of Properties; Insurance     43  
7.4.
  Compliance with Laws     43  
7.5.
  Books and Records     44  
 
            ARTICLE VIII
NEGATIVE COVENANTS

 
           
8.1.
  Consolidated Indebtedness to Consolidated Capitalization     44  
8.2.
  Liens     44  
8.3.
  Indebtedness of Subsidiaries     45  
8.4.
  Consolidations, Mergers and Sales of Assets     45  
8.5.
  Change in Control     46  
 
            ARTICLE IX
EVENTS OF DEFAULT AND ACCELERATION

 
           
9.1.
  Events of Default     46  
9.2.
  Agent to Act     48  
9.3.
  Cumulative Rights     48  
9.4.
  No Waiver     49  

ii



--------------------------------------------------------------------------------



 



                      Page
9.5.
  Allocation of Proceeds     49  
 
            ARTICLE X
THE AGENT

 
           
10.1.
  Appointment and Authorization of the Agent     49  
10.2.
  Delegation of Duties     50  
10.3.
  Liabilities of Agent     50  
10.4.
  Reliance by Agent     50  
10.5.
  Notice of Default     51  
10.6.
  Indemnification of Agent     51  
10.7.
  Agent in its Individual Capacity     51  
10.8.
  Successor Agents     52  
10.9.
  Agent May File Proofs of Claim     52  
10.10.
  Other Agents and Arrangers     53  
10.11.
  Non-Reliance on the Agent and Other Lenders     53  
 
            ARTICLE XI
GUARANTEE

 
           
11.1.
  Guarantee     53  
11.2.
  No Subrogation     54  
11.3.
  Amendments, etc. with respect to the Obligations     54  
11.4.
  Guarantee Absolute and Unconditional     55  
11.5.
  Reinstatement     55  
11.6.
  Payments     55  
11.7.
  Independent Obligations     56  
 
            ARTICLE XII
MISCELLANEOUS

 
           
12.1.
  Assignments and Participations     56  
12.2.
  Notices     59  
12.3.
  Right of Set-off; Adjustments     62  
12.4.
  Survival     63  
12.5.
  Expenses     63  
12.6.
  Amendments and Waivers     63  
12.7.
  Counterparts     64  
12.8.
  Termination     64  
12.9.
  Indemnification; Limitation of Liability     64  
12.10.
  Severability     65  
12.11.
  Integration     65  
12.12.
  Agreement Controls     65  
12.13.
  Governing Law; Waiver of Jury Trial     66  
12.14.
  Confidentiality     67  
12.15.
  Judgment Currency     67  
12.16.
  “Know Your Customer” Checks     68   Schedule 1.01     74  

iii



--------------------------------------------------------------------------------



 



         
EXHIBIT A
  Applicable Commitment Percentages   A-1
EXHIBIT B
  Form of Assignment and Assumption   B-1
EXHIBIT C
  Notice of Appointment (or Revocation) of Authorized Representative   C-1
EXHIBIT D
  Form of Borrowing Notice   D-1
EXHIBIT E
  Form of Interest Rate Selection Notice   E-1
EXHIBIT F
  Compliance Certificate   G-1
EXHIBIT G
  Form of Amendment Agreement   H-1

i



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of October 26, 2007 (the “Agreement”), is
made by and among:
     VF INVESTMENTS S.A.R.L., a Luxembourg corporation (“VF Investments”), VF
EUROPE BVBA, a Belgian corporation (besloten vennootschap met beperkte
aansprakelijkheid/société privée à responsabilité limitée) (“VF Europe”) and VF
INTERNATIONAL S.A.G.L., a Swiss corporation (Gesellschaft mit beschränkter
Haftung/Société à responsabilité limitée/Società garanzia limitata/Limited
Liability Company) (“VF International” and, together with VF Investments and VF
Europe, the “Borrowers”),
     V.F. CORPORATION, a Pennsylvania corporation having its principal place of
business in Greensboro, North Carolina (the “Guarantor”),
     JPMORGAN CHASE BANK, N.A., in its capacity as a Lender (“JPMCB”), and each
other financial institution executing and delivering a signature page hereto and
each other financial institution which may hereafter become a Lender pursuant to
Section 2.3 or execute and deliver an instrument of assignment with respect to
this Agreement pursuant to Section 12.1 (hereinafter such financial institutions
may be referred to individually as a “Lender” or collectively as the “Lenders”),
     J.P. MORGAN EUROPE LIMITED, in its capacity as Administrative Agent for the
Lenders (in such capacity, and together with any successor agent appointed in
accordance with the terms of Section 10.8, the “Agent”),
     HSBC BANK PLC, in its capacity as Syndication Agent, and
     ABN AMRO BANK N.V., in its capacity as Documentation Agent;
W I T N E S S E T H:
     WHEREAS, the Borrowers have requested that the Lenders make available to VF
Europe, VF Investments and VF International a revolving credit facility of up to
€250,000,000 (which may be increased to €300,000,000), the proceeds of which are
to be used for general corporate purposes including, without limitation,
acquisitions and which shall include a multi-currency credit facility in readily
available currencies; and
     WHEREAS, the Lenders are willing to make such facilities available to the
Borrowers upon the terms and conditions set forth herein;
     NOW, THEREFORE, the Borrowers, the Guarantor, the Lenders and the Agent
hereby agree as follows:





--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND TERMS
     1.1. Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:
     “Acquisition” means the acquisition of an equity interest in another Person
(including the purchase of an option, warrant or convertible or similar type
security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity interest
or upon exercise of an option or warrant for, or conversion of securities into
such equity interest, made with the intent to hold such equity interest as a
strategic investment and not for speculative purposes.
     “Additional Commitment Lender” has the meaning specified in Section 2.8(d).
     “Affected Currency” shall have the meaning assigned to such term in
Section 4.2(b).
     “Affected Lender” shall have the meaning assigned to such term in
Section 4.7.
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
     “Agent” shall have the meaning assigned to such term in the preamble
hereto.
     “Agent-Related Persons” means the Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys- in-fact of such Persons and
Affiliates.
     “Agreement Currency” shall have the meaning assigned to such term in
Section 12.15(b).
     “Alternative Currency” means Japanese yen, British pounds sterling, Swiss
francs, Dollars and any other freely available currency notified to the Agent
upon not less than five (5) Business Days’ prior written notice that, in the
opinion of all Lenders, in their sole discretion, is at such time freely traded
in the offshore interbank foreign exchange markets and is freely transferable
and convertible into Euros in the interbank currency market.
     “Alternative Currency Equivalent Amount” means with respect to a specified
Alternative Currency and a specified Euro amount, the amount of such Alternative
Currency into which such Euro amount would be converted, based on the applicable
Borrowing Date Exchange Rate.
     “Applicable Commitment Percentage” means, for each Lender at any time, a
fraction, with respect to the Facility, the numerator of which shall be such
Lender’s Loans then outstanding and the denominator of which shall be the
Outstandings at such time (or, prior to any termination of the Commitments, the
numerator of which shall be such Lender’s Commitment

2



--------------------------------------------------------------------------------



 



then in effect and the denominator of which shall be the Total Commitment then
in effect), which Applicable Commitment Percentage for each Lender as of the
Closing Date is set forth in Exhibit A.
     “Applicable Creditor” shall have the meaning assigned to such term in
Section 12.15(b).
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan made to each Borrower, the “Lending Office” of such Lender (or of an
affiliate of such Lender) designated for such Type of Loan on the signature
pages hereof or such other office of such Lender (or an affiliate of such
Lender) as such Lender may from time to time specify to the Agent and the
Borrowers by written notice in accordance with the terms hereof as the office by
which its Loans of such Type to such Borrower are to be made and maintained.
     “Applicable Margin” means, with respect to the Facility, that percent per
annum set forth below, which shall be based upon the higher Rating of
outstanding senior unsecured Indebtedness of the Guarantor existing at the date
of determination as specified in the table below; provided, however that if
there is a split in Ratings of more than one Tier, the Applicable Margin shall
be based upon the Tier that is one tier lower than the higher Rating:

                  Rating S&P or   Applicable Margin Tier   Moody’s   for Loans
I
  ³ A + or ³ A1     0.150%   
II
  A or A2     0.175%   
III
  A- or A3     0.200%   
IV
  BBB+ or Baa1     0.275%   
V
  £ BBB or £ Baa2     0.400%   

The Applicable Margin shall be established from time to time based upon the
Ratings in effect from time to time. Any change in the Applicable Margin due to
a change in any Rating shall be effective on the date of such change in such
Rating.
     “Approved Fund” shall have the meaning assigned to such term in
Section 12.1(g).
     “Assignment and Assumption” shall mean an Assignment and Assumption in the
form of Exhibit B (with blanks appropriately filled in) delivered to the Agent
in connection with an assignment of a Lender’s interest under this Agreement
pursuant to Section 12.1.
     “Authorized Representative” means, with respect to the Guarantor or any
Borrower, any of the Chairman of the Board, President, Vice President-Treasurer,
any other Vice President or any member of the Board of Managers or any
comparable governing body of the Guarantor or such Borrower, or any other Person
expressly designated by the written authorization of any of the foregoing as an
Authorized Representative of the Guarantor or such Borrower, as set forth from
time to time in a certificate in the form of Exhibit C.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

3



--------------------------------------------------------------------------------



 



     “Board” means the Board of Governors of the Federal Reserve System (or any
successor body).
     “Borrower’s Account” means, with respect to any Borrower, a demand deposit
account with the bank specified below having the number set forth opposite the
name of such Borrower below or any successor account with such bank or any other
bank specified by such Borrower to the Agent:

          Borrower   Bank   Account Number
VF Investments, S.a.r.l
  ABN AMRO Bank   178756-6001
 
  (Luxembourg)    
VF Europe BVBA
  ABN AMRO Bank - Rotterdam   41-98-39-135  
VF International, S.a.g.l.
  ABN AMRO Bank   N213661A

     “Borrowers” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrowing Date Exchange Rate” means, with respect to a specified Loan in
an Alternative Currency, the Spot Rate of Exchange determined for the date such
Loan is originally made, provided that, if such Loan is Continued for a
subsequent Interest Period pursuant to Section 2.2(c), the Borrowing Date
Exchange Rate with respect to such Loan shall be the Spot Rate of Exchange as of
the effective date of such Continuation of such Loan, and the Euro Equivalent
Amount of such Loan shall be adjusted as set forth in Section 2.2.
     “Borrowing Notice” means the notice delivered by an Authorized
Representative of the applicable Borrower and the Guarantor in connection with a
Loan in the form of Exhibit D.
     “Business Day” means, (i) except as expressly provided in clauses (ii) and
(iii), any day which is not a Saturday, Sunday or a day on which banks in the
State of New York are authorized or obligated by law, executive order or
governmental decree to be closed, (ii) with respect to the selection, funding,
interest rate, payment, and Interest Period of any Offshore Rate Loan
denominated in Dollars, any day which is a Business Day, as described in clause
(i) above, and on which the relevant international financial markets are open
for the transaction of business contemplated by this Agreement and foreign
exchange transactions in London, England and New York, New York, (iii) with
respect to the selection, funding, interest rate, payment and Interest Period of
any Loan denominated in Euros, any day which is a Business Day as described in
clause (ii) above, and on which TARGET (Trans-European Automated Real-time Gross
settlement Express Transfer system) or any successor thereto is scheduled to be
open for business, and (iv) with respect to the selection funding, interest
rate, payment and Interest Period for any Offshore Rate Loan not denominated in
Dollars, any day which is a Business Day as described in clause (ii) above, and
on which the relevant Funding Bank is open for the transaction of business
contemplated by this Agreement and on which dealings in the relevant Alternative
Currency are carried on in the applicable offshore foreign exchange interbank
market in which disbursement of or payment in such Alternative Currency will be
made or received hereunder.

4



--------------------------------------------------------------------------------



 



     “Capital Leases” means all leases which have been capitalized in accordance
with GAAP as in effect from time to time including Statement No. 13 of the
Financial Accounting Standards Board and any related amendments, interpretations
and successors thereof.
     “Change of Control” means, at any time:
     (i) any person or group of persons (within the meaning of Section 13 or 14
of the Exchange Act, other than the Trust, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act)), of 35% or
more of the outstanding shares of Voting Securities of the Guarantor;
     (ii) as of any date a majority of the Board of Directors of the Guarantor
consists of individuals who were not either (A) directors of the Guarantor as of
the corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Guarantor of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of Directors of the Guarantor of which a
majority consisted of individuals described in clauses (A) and (B).
     “Closing Date” means the date as of which this Agreement is executed by the
Guarantor, the Borrowers, the Lenders and the Agent and on which the conditions
set forth in Section 5.1 have been satisfied or waived.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
     “Commitment” means, with respect to each Lender, the obligation of such
Lender to make Loans to the Borrowers up to an aggregate principal amount at any
one time outstanding equal to such Lender’s Applicable Commitment Percentage of
the Total Commitment.
     “Compensation Period” shall have the meaning assigned to such term in
Section 2.6(b).
     “Consistent Basis” in reference to the application of GAAP means the
accounting principles observed in the period referred to are comparable in all
material respects to those applied in the preparation of the audited financial
statements of the Guarantor referred to in Section 6.5(a) (except for those
changes concurred in by the Guarantor’s independent public accountants).
     “Consolidated Capitalization” means, as of any date on which the amount
thereof is to be determined, the sum of Consolidated Indebtedness plus
Consolidated Net Worth.
     “Consolidated Indebtedness” means, as of any date on which the amount
thereof is to be determined, all Funded Indebtedness of the Guarantor and its
Subsidiaries, all determined on a consolidated basis.
     “Consolidated Net Worth” means, as of any date on which the amount thereof
is to be determined, the consolidated stockholders’ equity of the Guarantor and
its Subsidiaries, all as determined on a consolidated basis in accordance with
GAAP applied on a Consistent Basis.

5



--------------------------------------------------------------------------------



 



     “Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.2(c) or 3.2 hereof of a Fixed Rate Loan of one Type as a
Fixed Rate Loan of the same Type from one Interest Period to the next Interest
Period.
     “Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both unless cured or waived, would constitute an
Event of Default hereunder.
     “Default Rate” means with respect to any Loan, fee, or other amount payable
in respect of Obligations, a rate of one percent (1%) above the interest rate
otherwise applicable thereto (or, if no interest rate is otherwise applicable
thereto, the rate that would be applicable to a Euribor Rate Loan with a
three-month Interest Period made on the date of the payment default to which
such Default Rate applies).
     “Dollars” and the symbol “$” means dollars constituting legal tender for
the payment of public and private debts in the United States of America.
     “Eligible Assignee” has the meaning specified in Section 12.1(g).
     “EMU Legislation” means (a) the Treaty on European Union (the Treaty of
Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998), and (b) legislative
measures of the European Council (including without limitation European Council
regulations) for the introduction of, changeover to or operation of the Euro, in
each case as amended or supplemented from time to time.
     “Environmental Laws” means any federal, state, local or foreign statute,
law, ordinance, code, rule, regulation, order, decree, permit or license
regulating, relating to, or imposing liability or standards of conduct
concerning, any environmental matters or conditions, environmental protection or
conservation, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended; the Superfund
Amendments and Reauthorization Act of 1986, as amended; the Resource
Conservation and Recovery Act, as amended; the Toxic Substances Control Act, as
amended; the Clean Air Act, as amended; the Clean Water Act, as amended;
together with all regulations promulgated thereunder, and any other “Superfund”
or “Superlien” law.
     “Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.
     “ERISA Group” means the Guarantor, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Guarantor or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

6



--------------------------------------------------------------------------------



 



     “Euribor Rate” means (a) for any Interest Period with respect to any
Euribor Rate Loan other than one referred to in subsection (b) of this
definition, the sum of (x) the Applicable Margin, plus (y) the following:
     (i) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters service that displays an
average Banking Federation of the European Union Interest Settlement Rate for
deposits in Euros (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (Brussels time) two Business Days prior to the first day of such
Interest Period, or
     (ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Agent to be
the offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(Brussels time) two Business Days prior to the first day of such Interest
Period, or
     (iii) in the event the rates referenced in the preceding subsections
(i) and (ii) are not available, the rate per annum determined by the Agent as
the rate of interest at which deposits in Euros for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the Euribor
Rate Loan being made, continued or converted by JPMCB and with a term equivalent
to such Interest Period would be offered by JPMCB’s London Branch to major banks
in the London interbank market for such currency at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period; and
(b) for any interest period with respect to any Euribor Rate Loan advanced by a
Lender required to comply with the relevant requirements of the Bank of England
and/or the Financial Services Authority of the United Kingdom or the European
Central Bank, the sum of (i) the rate determined in accordance with subsection
(a) of this definition (including the Applicable Margin) and (ii) the Mandatory
Cost for such Interest Period.
     “Euribor Rate Loan” means a Loan for which the rate of interest is
determined by reference to the Euribor Rate.
     “Euro” and “€” each means the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Euro Equivalent Amount” means, (a) with respect to any amount denominated
in Euros, such amount and (b) with respect to a specified Alternative Currency
amount, the amount of Euros into which the Alternative Currency amount would be
converted, based on the applicable Borrowing Date Exchange Rate, provided,
however, that, for purposes of any determination of compliance with
Sections 2.1(a), 2.1(b) and 5.2(d), the Euro Equivalent Amount of any amount

7



--------------------------------------------------------------------------------



 



denominated in an Alternative Currency shall be calculated on the basis of the
Spot Rate of Exchange on the date of such determination.
     “Eurocurrency Liabilities” shall have the meaning assigned to such term in
Section 4.1(e).
     “Event of Default” means any of the occurrences set forth as such in
Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.
     “Extending Lender” has the meaning specified in Section 2.8(e).
     “Extension Date” has the meaning specified in Section 2.8(a).
     “Facility” means the facility described in Section 2.1 providing for Loans
to the Borrowers by the Lenders (including increases pursuant to Section 2.3) in
an aggregate principal amount at any one time outstanding not to exceed the
Total Commitment.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to JPMCB on such day on such transactions
as determined by the Agent.
     “Final Termination Date” means the earliest of (i) the latest Stated
Termination Date then in effect, (ii) the date of termination of the Lenders’
obligations pursuant to Section 9.1 upon the occurrence of an Event of Default
or (iii) the date the Borrowers voluntarily and permanently terminate the
Facility in accordance with Section 2.1(e) hereof.
     “Fixed Rate” means either of the Euribor Rate or the Offshore Rate, or both
of the foregoing, as the case may be.
     “Fixed Rate Loan” means a Euribor Rate Loan or an Offshore Rate Loan, or
both of the foregoing, as the case may be.
     “Fund” shall have the meaning assigned to such term in Section 12.1(g).
     “Funded Indebtedness” means with respect to any Person, without
duplication, (a) all indebtedness in respect of borrowed money, (b) all
obligations under Capital Leases, (c) the deferred purchase price of any
property or services that are in the nature of money borrowed, and
(d) indebtedness evidenced by a promissory note, bond, debenture or similar
written obligation for the payment of money (including non-contingent, past-due
obligations under reimbursement agreements and conditional sales or similar
title retention agreements), other than (x) trade

8



--------------------------------------------------------------------------------



 



payables and accrued expenses incurred in the ordinary course of business, and
(y) indebtedness secured by cash deposits subject to a legal right of set-off
and not classified as a liability under GAAP.
     “Funding Bank” means any banking institution approved by the Agent located
within a country whose currency is an Alternative Currency.
     “GAAP” or “Generally Accepted Accounting Principles” means generally
accepted accounting principles, being those principles of accounting set forth
in pronouncements of the Financial Accounting Standards Board, the American
Institute of Certified Public Accountants, or which have other substantial
authoritative support and are applicable in the circumstances as of the date of
a report.
     “Governmental Authority” shall mean any federal, state, municipal, national
or other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) and the
purpose of such contracts is to provide credit support in the nature of a
guaranty or (b) entered into for the purpose of assuring in any other manner the
holder of such Indebtedness of the payment thereof or to protect such holder
against loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
     “Guarantor” shall have the meaning assigned to such term in the preamble
hereto.
     “Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.
     “Indebtedness” means as to any Person, without duplication, (a) all Funded
Indebtedness of such Person, (b) all indebtedness secured by any Lien on any
property or asset owned or held by such Person regardless or whether the
indebtedness secured thereby shall have been assumed by such Person or is
non-recourse to the credit of such Person, other than indebtedness secured by
cash deposits subject to a legal right of set-off and not classified as a
liability under GAAP, and (c) all Indebtedness of third parties Guaranteed by
such Person.

9



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” has the meaning set forth in Section 12.9.
     “Indemnified Parties” has the meaning set forth in Section 12.9.
     “Information” shall have the meaning assigned to such term in
Section 12.14.
     “Interest Period” means with respect to any Loan, a period commencing on
the date such Loan is made or Continued and ending, at the Borrower’s option, on
the date one, two, three or six months (and, subject to Section 2.1(c)(iii),
nine or twelve months) thereafter as notified to the Agent by the Authorized
Representative of the Borrower of such Loan in accordance with the terms hereof;
provided that,
     (i) if any Interest Period would end on a day which is not a Business Day,
such Interest Period shall be extended to the next Business Day (unless such
extension would cause the applicable Interest Period to end in the succeeding
calendar month, in which case such Interest Period shall end on the next
preceding Business Day);
     (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iii) no Interest Period shall extend beyond the latest Stated Termination
Date then in effect.
     “Interest Rate Selection Notice” means, with respect to any Loan, the
written notice delivered by an Authorized Representative of the applicable
Borrower and the Guarantor in connection with the election of a subsequent
Interest Period for such Loan in the form of Exhibit E.
     “JPMCB” shall have the meaning assigned to such term in the preamble
hereto.
     “Judgment Currency” shall have the meaning assigned to such term in
Section 12.15(b).
     “Lender” shall have the meaning assigned to such term in the preamble
hereto.
     “Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the
Guarantor and any Subsidiary shall be deemed to be the owner of any property
which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.
     “Loan Documents” means this Agreement and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of any
Lender or the Agent in

10



--------------------------------------------------------------------------------



 



connection with the Loans made and transactions contemplated under this
Agreement, as the same may be amended, supplemented or replaced from the time to
time.
     “Loan Party” shall have the meaning assigned to such term in Section 12.14.
     “Loans” means any borrowing in accordance with Section 2.1; each such
borrowing may be a Euribor Rate Loan or an Offshore Rate Loan.
     “Luxembourg” means the Grand Duchy of Luxembourg.
     “Luxembourg Companies Act” means the Luxembourg act dated August 10, 1915
on commercial companies, as amended.
     “Mandatory Cost” means the percentage rate per annum calculated by the
Agent in accordance with Schedule 1.01.
     “Margin Stock” shall have the meaning of such term within Regulation U of
the Board.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, financial position or results of operations of the Guarantor and its
Subsidiaries, taken as a whole, (ii) the ability of the Guarantor or any
Borrower to pay or perform its respective obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Agent or any Lender under any Loan Document or the validity, legality or
enforceability thereof.
     “Material Plan” means, at any time, a Plan or Plans having aggregate
Unfunded Liabilities in excess of $100,000,000.
     “Material Subsidiary” means at any time any Borrower and any Subsidiary
which as of such time meets the definition of a “significant subsidiary”
contained as of the date hereof in Regulation S-X of the Securities and Exchange
Commission.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means at any time an employee benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making, or is accruing an obligation to make, contributions or has within
the preceding five plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such five-year
period.
     “New Lender” has the meaning assigned to such term in Section 2.3(a).
     “Non-Extending Lender” has the meaning specified in Section 2.8(b).
     “Notice Date” has the meaning specified in Section 2.8(b).
     “Obligations” means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy,

11



--------------------------------------------------------------------------------



 



or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers to the Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under or out of this Agreement
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Agent
or to any Lender that are required to be paid by the Borrowers pursuant hereto)
or otherwise.
     “Offshore Rate” means (a) for any Interest Period with respect to any
Offshore Rate Loan other than one referred to in subsection (b) of this
definition, the sum of (x) the Applicable Margin, plus (y) the following:
     (i) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters service that displays an
average British Bankers Association Interest Settlement Rate for deposits in the
relevant Alternative Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 A.M. (London time) two Business Days prior to (or in the
case of a Loan denominated in Sterling, on) the first day of such Interest
Period, or
     (ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant Alternative Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 A.M. (London time) two Business Days prior to (or in the
case of a Loan denominated in Sterling, on) the first day of such Interest
Period, or
     (iii) in the event the rates referenced in the preceding subsections
(i) and (ii) are not available, the rate per annum determined by the Agent as
the rate of interest at which deposits in the relevant Alternative Currency for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Offshore Rate Loan being made or continued by JPMCB
and with a term equivalent to such Interest Period would be offered by JPMCB’s
London Branch to major banks in the London interbank market for such currency at
their request at approximately 11:00 A.M. (London time) two Business Days prior
to (or in the case of a Loan denominated in Sterling, on) the first day of such
Interest Period; and
     (b) for any Interest Period with respect to any Offshore Rate Loan advanced
by a Lender required to comply with the relevant requirements of the Bank of
England and/or the Financial Services Authority of the United Kingdom or the
European Central Bank, the sum of (i) the rate determined in accordance with
subsection (a) of this definition (including the Applicable Margin) and (ii) the
Mandatory Cost for such Interest Period.

12



--------------------------------------------------------------------------------



 



     “Offshore Rate Loan” means a Loan in an Alternative Currency that bears
interest based on an Offshore Rate.
     “Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, articles of association, certificate of limited partnership or
other applicable organizational or charter documents relating to the creation of
such entity.
     “Other Taxes” shall have the meaning assigned to such term in
Section 4.5(b).
     “Outstandings” means, as of any date of determination, the aggregate
principal amount of all Loans then outstanding.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate and (b) with respect to any
amount denominated in Euros or an Alternative Currency other than Dollars, the
rate of interest per annum at which overnight deposits in Euros or the
applicable Alternative Currency, as the case may be, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Agent located in the
applicable interbank market for such currency to major banks in such interbank
market.
     “Participant” shall have the meaning assigned to such term in
Section 12.1(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, trust, unincorporated organization,
association, joint venture or a government or agency or political subdivision
thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
     “Principal Office” means the principal office of the Agent, presently
located at 125 London Wall, London EC2Y 5AJ, Attention: Steve Clarke, or such
other office and address as the Agent may from time to time designate.
     “Rate Adjustment Payment” shall have the meaning assigned to such term in
Section 2.2(c).

13



--------------------------------------------------------------------------------



 



     “Rating” means the rating of senior unsecured Indebtedness of the Guarantor
in effect at any time such rating is made by either of Moody’s or S&P.
     “Register” shall have the meaning assigned to such term in Section 12.1(c).
     “Reference Banks” means JPMorgan Chase Bank, N.A., or its successor.
     “Regulation D” means Regulation D of the Board as the same may be amended
or supplemented from time to time.
     “Required Lenders” means, as of any date, the holders of more than 50% of
the Total Commitment then in effect or, if the Commitments have been terminated,
the Outstandings.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Euros, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.
     “Significant Subsidiary” means at any time any Borrower or any other
Subsidiary, except Subsidiaries which at such time have been designated by the
Guarantor (by notice to the Agent, which may be amended from time to time, which
notices shall be made available by the Agent to the Lenders upon request) as
nonmaterial and which, if aggregated and considered as a single Subsidiary,
would not meet the definition of “significant subsidiary” in Regulation S-X of
the Securities and Exchange Commission.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill.
     “Spot Rate of Exchange” means (i) in determining the Euro Equivalent Amount
of a specified Alternative Currency amount as of any date, the spot exchange
rate determined by the Agent in accordance with its usual procedures for the
purchase by the Agent of Euros with such Alternative Currency at approximately
10:00 A.M. (London time) on the Business Day that is two (2) Business Days prior
to such date, and (ii) in determining the Alternative Currency Equivalent Amount
of a specified Euro amount on any date, the spot exchange rate determined by the
Agent in accordance with its usual procedures for the purchase by the Agent of
such Alternative Currency with Euros at approximately 10:00 A.M. (London time)
on the Business Day that is two Business Days prior to such date.
     “Stated Termination Date” means October 26, 2012, subject to the extension
thereof pursuant to Section 2.8; provided, however that the Stated Termination
Date for any Lender that is a Non-Extending Lender with respect to any requested
extension pursuant to Section 2.8 shall be the Stated Termination Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.
     “Subsidiary” means any corporation or other entity in which more than 50%
of its outstanding Voting Securities or more than 50% of all equity interests is
owned directly or indirectly by the Guarantor and/or by one or more of the
Guarantor’s Subsidiaries.

14



--------------------------------------------------------------------------------



 



     “Substitute Rate” shall have the meaning assigned to such term in
Section 4.2.
     “Taxes” shall have the meaning assigned to such term in Section 4.5(a).
     “Termination Date” means, as to any Lender, the earliest of (i) the Stated
Termination Date applicable to such Lender, (ii) the date of termination of the
Lenders’ obligations pursuant to Section 9.1 upon the occurrence of an Event of
Default or (iii) the date the Borrowers voluntarily and permanently terminate
the Facility in accordance with Section 2.1(e) hereof.
     “Total Available Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) the sum of (i) such Lender’s then outstanding Euribor Rate Loans and
(ii) the Euro Equivalent Amount of such Lender’s then outstanding Offshore Rate
Loans.
     “Total Commitment” means a principal amount equal to (a) €250,000,000 or
(b) at such time as Exhibit A hereto is amended by the entering into of one or
more amendment agreements pursuant to Section 2.3 hereof, an amount equal to up
to €300,000,000, as such amounts are reduced from time to time in accordance
with Section 2.1(e).
     “Trust” means the respective trusts established under those certain deeds
of trust dated August 21, 1951 made by John E. Barbey and under the will of John
E. Barbey, deceased.
     “Type” shall mean any type of Loan (i.e., a Euribor Rate Loan or an
Offshore Rate Loan).
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent such excess
represents a potential liability of a member of the ERISA Group to the PBGC or
any other Person under Title IV of ERISA.
     “VF Europe” shall have the meaning assigned to such term in the preamble
hereto.
     “VF International” shall have the meaning assigned to such term in the
preamble hereto.
     “VF Investments” shall have the meaning assigned to such term in the
preamble hereto.
     “Voting Securities” means shares of capital stock issued by a corporation,
or equivalent interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying shares
and, in the case of any

15



--------------------------------------------------------------------------------



 



Subsidiary organized in a jurisdiction outside of the United States, shares not
exceeding 5% of total shares) are at the time directly or indirectly owned by
the Guarantor.
     1.2. Rules of Interpretation.
          (a) All accounting terms not specifically defined herein shall have
the meanings assigned to such terms and shall be interpreted in accordance with
GAAP applied on a Consistent Basis; provided that, if the Guarantor notifies the
Agent that the Guarantor wishes to amend any covenant in Article VIII to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Agent notifies the Guarantor that the Required Lenders wish to amend
Article VIII for such purpose), then the Guarantor’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Guarantor
and the Required Lenders.
          (b) Each term defined in Articles 1, 8 or 9 of the New York Uniform
Commercial Code shall have the meaning given therein unless otherwise defined
herein, except to the extent that the Uniform Commercial Code of another
jurisdiction is controlling, in which case such terms shall have the meaning
given in the Uniform Commercial Code of the applicable jurisdiction.
          (c) The headings, subheadings and table of contents used herein or in
any other Loan Document are solely for convenience of reference and shall not
constitute a part of any such document or affect the meaning, construction or
effect of any provision thereof.
          (d) Except as otherwise expressly provided, references in any Loan
Document to articles, sections, paragraphs, clauses, annexes, appendices,
exhibits and schedules are references to articles, sections, paragraphs,
clauses, annexes, appendices, exhibits and schedules in or to such Loan
Document.
          (e) All definitions set forth herein or in any other Loan Document
shall apply to the singular as well as the plural form of such defined term, and
all references to the masculine gender shall include reference to the feminine
or neuter gender, and vice versa, as the context may require.
          (f) When used herein or in any other Loan Document, words such as
“hereunder”, “hereto”, “hereof” and “herein” and other words of like import
shall, unless the context clearly indicates to the contrary, refer to the whole
of the applicable document and not to any particular article, section,
subsection, paragraph or clause thereof.
          (g) References to “including” means including without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.
          (h) Except as otherwise expressly provided, all dates and times of day
specified herein shall refer to such dates and times at London, England.

16



--------------------------------------------------------------------------------



 



          (i) Whenever interest rates or fees are established in whole or in
part by reference to a numerical percentage expressed as “%”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.
          (j) Each of the parties to the Loan Documents and their counsel have
reviewed and revised, or requested (or had the opportunity to request) revisions
to, the Loan Documents, and any rule of construction that ambiguities are to be
resolved against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.
          (k) Any reference to an officer of the Guarantor or any other Person
by reference to the title of such officer shall be deemed to refer to each other
officer of such Person, however titled, exercising the same or substantially
similar functions.
          (l) All references to any agreement or document as amended, modified
or supplemented, or words of similar effect, shall mean such document or
agreement, as the case may be, as amended, modified or supplemented from time to
time only as and to the extent permitted therein and in the Loan Documents.
          (m) For all purposes of this Agreement (but not for purposes of the
preparation of any financial statements delivered pursuant hereto), the
equivalent in any Alternative Currency of an amount in Euros, and the equivalent
in Euros of an amount in any Alternative Currency, shall be determined as set
forth in the definitions of Euro Equivalent Amount and Alternative Currency
Equivalent Amount, as applicable.
     1.3. Luxembourg Terms. In this Agreement, where it relates to a Luxembourg
entity, a reference to insolvency, reorganization, bankruptcy or liquidation
includes, without limitation, bankruptcy (faillite), insolvency, its voluntary
or judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally. In this Agreement, where it relates to a Luxembourg entity, a
reference to a receiver, intervenor, conservator, custodian, trustee,
liquidator, sequestrator, or similar officer includes, without limitation, a
“commissaire à la gestion contrôlée”, a “liquidateur”, an ”administrateur
judiciaire”, a “curateur”, an “expert en relation avec la procédure de la
gestion contrôlée” or any other similar officer appointed as a consequence of
the financial difficulties of such Luxembourg entity.
     1.4. Belgian Terms. In this Agreement a reference to:
     (a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
includes any curator/curateur, vereffenaar/liquidateur, voorlopig
bewindvoerder/administrateur provisoire, gerechtelijk deskundige/expert
judiciaire, mandataris ad hoc/mandataire ad hoc, commissaris inzake
opschorting/commissaire au sursis and sekwester/séquestre;
     (b) a Security Interest includes any mortgage (hypotheek/hypothèque),
pledge (pand/ nantissement), privilege (voorrecht/privilège), retention right

17



--------------------------------------------------------------------------------



 



(eigendomsvoorbehoud/droit de retention), real surety (zakelijke
zekerheid/sûreté réelle), mandate (mandaat/mandat) to grant a mortgage, a pledge
or any other real surety, and any transfer by way of security (overdracht ten
titel van zekerheid/transfert à titre de garantie);
     (c) a person being unable to pay its debts is that person being in a state
of cessation of payments (staking van betaling/cessation de paiements);
     (d) a moratorium, composition, assignment or similar arrangement includes
any gerechtelijk akkoord/concordat judiciaire and any minnelijk akkoord met
schuldeisers/ accord amiable avec tous les créanciers; winding up,
administration or dissolution includes any vereffening/liquidation,
ontbinding/dissolution, faillissement/faillite and any sluiting van een
onderneming/fermeture d’enterprise; attachment, sequestration, distress,
execution or analogous events includes any uitvoerend beslag/saisie exécutoire
and any bewarend beslag/saisie conservatoire; an amalgation, demerger, merger,
consolidation or reconstruction includes any overdracht van
algemeenheid/transfert d’universalité, overdracht van bedrijfstak/transfert de
branche d’activité, splitsing/scission, fusie/fusion and any assimilated
transaction in accordance with articles 676 and 677 of the Belgian Companies
Code (gelijkgestelde verrichting/operation assimilée); and
     (e) a “guarantee” includes any “borgtocht/cautionnement”, “aval” and any
“garantie” which is independent from the debt to which it relates.”
ARTICLE II
THE CREDIT FACILITY
     2.1. Loans.
          (a) Commitment. Subject to the terms and conditions of this Agreement,
each Lender severally agrees to make Loans in Euros or an Alternative Currency
(as specified in the respective Borrowing Notice) to the Borrowers from time to
time from the Closing Date until the Termination Date applicable to such Lender
on a pro rata basis among the Lenders as to the total borrowing requested by a
Borrower on any Business Day determined by such Lender’s Applicable Commitment
Percentage up to but not exceeding a Euro Equivalent Amount equal to the
Commitment of such Lender, provided, however, that the Lenders will not be
required and shall have no obligation to make any such Loan (i) so long as a
Default or an Event of Default has occurred and is continuing or (ii) if the
Agent has accelerated the maturity of any of the Loans as a result of an Event
of Default; provided further, however, that immediately after giving effect to
each such Loan, (x) the Euro Equivalent Amount of the aggregate principal amount
of Outstandings shall not exceed the then applicable Total Commitment, and
(y) the Euro Equivalent Amount of the aggregate principal amount of all
outstanding Loans to all Borrowers for each Lender, shall not exceed such
Lender’s Commitment. Within such limits and subject to the other terms and
conditions of this Agreement, the Borrowers may borrow, repay and reborrow on
any Business Day from the Closing Date until, but (as to borrowings and
reborrowings) not including, with respect to each Lender, such Lender’s
Termination Date.

18



--------------------------------------------------------------------------------



 



          (b) Amounts. If the Agent notifies the Borrowers at any time that the
aggregate unpaid principal Euro Equivalent Amount of Outstandings exceeds the
Total Commitment by more than 5%, then within two (2) Business Days of receipt
of such notice the Borrowers shall make such payments and prepayments of Loans
as shall be necessary to eliminate such excess. Each Loan shall be in an amount
of at least €5,000,000 (or the Euro Equivalent Amount thereof in any Alternative
Currency), and, if greater than €5,000,000, an integral multiple of €1,000,000
(or the Euro Equivalent Amount thereof in any Alternative Currency).
          (c) Loans. (i) An Authorized Representative of a Borrower shall give
the Agent at least three (3) Business Days’ irrevocable telephonic notice of
each Loan to such Borrower (or, in the case of any Loan denominated in any
currency determined to be an Alternative Currency after the date hereof, such
greater notice period reasonably determined by the Agent to be necessary),
whether representing an additional borrowing or the Continuation of a borrowing
hereunder, prior to 1:00 P.M. (London time).
Each such notice shall be effective upon receipt by the Agent, shall specify the
identity of the Borrower, the amount of the borrowing, the Type of Loan (Euribor
Rate if such Loan is requested in Euros, or Offshore Rate if such Loan is
requested in an Alternative Currency), the date of borrowing (which shall be a
Business Day), the Interest Period to be used in the computation of interest,
and if an Offshore Rate Loan, the applicable Alternative Currency. The
Authorized Representative of the applicable Borrower shall provide the Agent
written confirmation of each such telephonic notice in the form of a Borrowing
Notice or Interest Rate Selection Notice (as applicable) with appropriate
insertions not later than one (1) Business Day prior to the requested borrowing
day. Notice of receipt of such Borrowing Notice or Interest Rate Selection
Notice, as the case may be, together with a specification of the amount of each
Lender’s portion of a Loan requested thereunder, shall be provided by the Agent
to each Lender by telefacsimile transmission with reasonable promptness, but
(provided the Agent shall have received such notice by 1:00 P.M. (London time))
not later than 2:00 P.M. (London time) on the same day as the Agent’s receipt of
such notice. At approximately 4:00 P.M. (London time) two (2) Business Days
preceding the date specified for a Loan of an Alternative Currency, the Agent
shall determine the Borrowing Date Exchange Rate and the applicable interest
rate. Not later than 5:00 P.M. (London time) two (2) Business Days preceding the
date specified for each Loan of an Alternative Currency, the Agent shall provide
the applicable Borrower and each Lender notice by telefacsimile transmission of
the Borrowing Date Exchange Rate applicable to such Loan, and the applicable
Alternative Currency Equivalent Amount of the Loan or Loans required to be made
by each Lender on such date, and the Euro Equivalent Amount of such Loan or
Loans and the applicable Offshore Rate.
          (ii) (A) In the case of Loans in Euros, not later than 10:00 A.M.
(London time) on the date specified for each borrowing under this Section 2.1,
each Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make the amount of the Loan or Loans to be made by it on such day
available by wire transfer to the Agent in the amount of its pro rata share,
determined according to such Lender’s Applicable Commitment Percentage of the
Loan or Loans to be made on such day. Such wire transfer shall be directed to
the Agent at the Principal Office and shall be in the form of Euros constituting
immediately available funds. The amount so received by the Agent shall, subject
to the terms and conditions of this Agreement, be

19



--------------------------------------------------------------------------------



 



made available to the applicable Borrower by delivery no later than 4:00 P.M.
(London time) of the proceeds thereof to the applicable Borrower’s Account or
otherwise as shall be directed in the applicable Borrowing Notice by the
Authorized Representative of such Borrower and reasonably acceptable to the
Agent.
     (B) In the case of Loans in an Alternative Currency, not later than
10:00 A.M. (London time) on the date specified for each Loan, each Lender shall,
pursuant to the terms and subject to the conditions of this Agreement, make the
amount of the Loan or Loans to be made by it on such day available to the
applicable Borrower at the Funding Bank, to the account of the Agent with the
Funding Bank. The amount so received by the Funding Bank shall, subject to the
terms and conditions of the Loan Documents and upon instruction from the Agent
to the Funding Bank on the same day or immediately preceding day but no later
than 4:00 P.M. (London time), be made available to the applicable Borrower by
delivery of the Alternative Currency Equivalent Amount to such Borrower’s
account with the Funding Bank.
          (iii) If requested by the applicable Borrower through the Agent,
before 1:00 P.M. (London time) at least four Business Days before the beginning
of any Interest Period applicable to a Euribor Rate Loan or Offshore Rate Loan,
as the case may be, each Lender will advise the Agent before 10:00 A.M. (London
time) three Business Days preceding the beginning of such Interest Period as to
whether, if the Borrower selects an Interest Period of nine or twelve months,
such Lender expects that deposits in Euros or the applicable Alternative
Currency, as the case may be, with a term corresponding to such Interest Period
will be available to it two Business Days preceding such Interest Period in the
amount and for the duration required to fund the Euribor Rate Loan or Offshore
Rate Loan, as the case may be, to which such Interest Period would apply. If,
but only if, each Lender confirms that it expects such deposits to be available
to it on terms acceptable to such Lender, in its own discretion, then such
Borrower shall be entitled to select a duration of nine or twelve months for
such Interest Period.
          (d) Repayment of Loans. The principal amount of each Loan shall be due
and payable to the Agent for the benefit of each Lender in full on the
Termination Date applicable to such Lender, or earlier as specifically provided
herein. The principal amount of any Loan may be prepaid without penalty or
premium in whole or in part on any Business Day, upon at least three
(3) Business Days’ irrevocable telephonic notice from an Authorized
Representative of the applicable Borrower (effective upon receipt) to the Agent
prior to 1:00 P.M. (London time). The Agent shall give the Lenders prompt notice
of all such notices of prepayment. Such Authorized Representative shall provide
the Agent written confirmation of each such telephonic notice not later than one
(1) Business Day prior to the proposed prepayment day. All prepayments of Loans
made by a Borrower shall be in the Euro Equivalent Amount of €5,000,000 or such
greater Euro Equivalent Amount which is an integral multiple of €1,000,000
(provided that repayments in an Alternative Currency shall be approximately
equal to such amounts), or the amount equal to all Outstandings, or such other
amount as necessary to comply with Section 2.1(b). Any prepayment of a Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 4.4.
          (e) Reductions. The Borrowers shall, by notice from an Authorized
Representative, have the right from time to time, upon not less than three
(3) Business Days’

20



--------------------------------------------------------------------------------



 



written notice to the Agent, effective upon receipt, to reduce the Total
Commitment, which reduction shall be applied pro rata to the Commitments of the
Lenders. The Agent shall give each Lender, within one (1) Business Day of
receipt of such notice, telefacsimile notice, or telephonic notice (confirmed in
writing), of such reduction. Each such reduction shall be in the aggregate
amount of €5,000,000 or such greater amount which is in an integral multiple of
€1,000,000, or the entire remaining Total Commitment, and shall permanently
reduce the Total Commitment. Each reduction of the Total Commitment shall be
accompanied by payment of the Loans to the extent that the principal amount of
Outstandings exceeds the Total Commitment after giving effect to such reduction,
together with accrued and unpaid interest on the amounts prepaid and any amount
required under Section 4.4.
     2.2. Utilization of Alternative Currencies. (a) All Loans in Alternative
Currencies shall be Offshore Rate Loans.
          (b) Each request for a Loan in an Alternative Currency under a
Borrowing Notice shall constitute the applicable Borrower’s request for a Loan
of the Euro Equivalent Amount of the amount of the Alternative Currency
specified in such Borrowing Notice, and for such Loan to be made available by
the Lenders to the applicable Borrower in the Alternative Currency Equivalent
Amount of such Euro Equivalent Amount (determined based on the Borrowing Date
Exchange Rate applicable to such Loan). The principal amount outstanding on any
Loan shall be recorded in the Agent’s records in Euros (in the case of a Loan in
an Alternative Currency as if the Loan had initially been made in Euros), based
on the Euro Equivalent Amount of the initial Loan in an Alternative Currency, as
reduced from time to time by the Euro Equivalent Amount (based on the Borrowing
Date Exchange Rate applicable to such Loan) of any principal payments with
respect to such Loan. Except to the extent provided in the proviso to the
definition of the term “Euro Equivalent Amount”, for the purposes of determining
the maximum amount of Outstandings hereunder, it is intended by the parties that
all Loans shall be the functional equivalent of Loans made and repaid (based on
the applicable Borrowing Date Exchange Rate for each Loan) in Euros. It is
recognized that one or more Lenders may elect to record Loans in Alternative
Currencies. The Agent shall maintain records sufficient to identify at any time
(A) the Borrowing Date Exchange Rate with respect to each Loan and (B) the
portion of the Outstandings attributable to each Loan.
          (c) Any Borrower may elect to Continue an Offshore Rate Loan pursuant
to the terms of Section 3.2 and subject to the conditions set forth in this
Section 2.2(c). In the event an Offshore Rate Loan is Continued, such election
to Continue the Offshore Rate Loan shall be treated as a Loan, and the Agent
shall notify the applicable Borrower and the applicable Lenders of the Borrowing
Date Exchange Rate, the Interest Period and the rate for such Continued Offshore
Rate Loan. The Lenders shall each be deemed to have made a Loan to the
applicable Borrower of its Applicable Commitment Percentage of each Loan in an
Alternative Currency, and the Agent shall apply the Borrowing Date Exchange Rate
for such new Interest Period to such Continued Alternative Currency Equivalent
Amount to determine the new Euro Equivalent Amount of such Loan and shall adjust
its books and the Outstandings. In the event that such adjustment with respect
to a Continued Loan would cause the total Euro Equivalent Amount of Outstandings
to exceed the Total Commitment, the Borrowers shall, immediately on the
effective date of such Continuation, repay (a “Rate Adjustment Payment”) the
portion of such Continued Loan (applying the new Borrowing Date Exchange Rate)
necessary to ensure that the Euro

21



--------------------------------------------------------------------------------



 



Equivalent Amount of all Outstandings does not exceed the Total Commitment,
provided, however, that no Borrower shall be required to pay any additional
compensation pursuant to Section 4.4 with respect to a prepayment of a Loan
required by this sentence if such prepayment is made immediately on the
effective date of the Continuation giving rise to such prepayment and no notice
of such prepayment shall be required. If the Agent does not receive an Interest
Rate Selection Notice giving notice of election of the duration of an Interest
Period or Continuation of an Offshore Rate Loan by the time prescribed in
Sections 2.1(c) or 3.2, as applicable, the applicable Borrower shall be deemed
to have elected to Continue such Offshore Rate Loan as a Loan of the same Type
in the same Alternative Currency for an Interest Period of one month. No
Borrower shall be entitled to elect to Continue any Offshore Rate Loan in an
Alternative Currency if a Default or Event of Default shall have occurred and be
continuing.
     2.3. Increase in Total Commitment. (a) The Borrowers, the Agent and any
Lender or any other Person qualifying as an Eligible Assignee but for the
absence of an assignment, or any combination of such Lenders and such Persons
(collectively, “New Lenders”), may (in their sole discretion) enter into one or
more amendment agreements substantially in the form of Exhibit G attached hereto
and incorporated herein by reference without further approval of the Lenders (or
any other New Lender) pursuant to which each New Lender agrees to incur or
increase, as the case may be, its Commitment so as to make available to the
Borrowers, subject to all conditions herein set forth, Loans in the maximum
aggregate Euro Equivalent Amount (for all New Lenders) of up to €50,000,000
thereby increasing the Total Commitment to up to the Euro Equivalent Amount of
€300,000,000; provided that
     (i) each such increase shall be in an amount at least equal to €10,000,000
or an integral multiple of €5,000,000 in excess thereof;
     (ii) the Borrowers shall execute and deliver to the Agent (A) board
resolutions of each Borrower certified by its secretary or assistant secretary
approving and adopting such Commitment increase and authorizing the execution
and delivery of the instruments relating thereto, and (B) the legal opinions of
the General Counsel of the Guarantor and special counsel to the Borrowers as to
the due authorization, execution and delivery of such instruments, the
enforceability thereof and no conflict thereof with the Organizational
Documents, by-laws and material agreements of the Guarantor and the Borrowers or
with any applicable laws, rules or regulations, all in form and substance
substantially similar to such opinions delivered on the Closing Date in
satisfaction of Section 5.1(a)(ii); and
     (iii) no Default or Event of Default then exists or would arise as a result
of any such increase.
          (b) Upon the execution, delivery and acceptance of the documents
required by this Section 2.3, each New Lender shall have all of the rights and
obligations of a Lender under this Agreement. The Agent shall provide the
Lenders with notice of the revised Total Commitment and the revised Applicable
Commitment Percentages of the Lenders, including the New Lenders.

22



--------------------------------------------------------------------------------



 



          (c) Upon the effectiveness of an increase provided for in this
Section 2.3, if any Loans are outstanding, the Borrowers shall at their option
do one of the following:
          (i) prepay to certain Lenders such amount of such Loans as may be then
outstanding and borrow from certain other Lenders new Loans as are necessary so
that, after giving effect to such prepayments and borrowings on such date of all
or any portion of the relevant increase of the Total Commitment, the principal
balance of all outstanding Loans owing to each Lender is equivalent to each such
Lender’s Applicable Commitment Percentage (after giving effect to any nonratable
increase in the Total Commitment resulting from the exercise of an increase
pursuant to this Section 2.3) of the then Outstandings; or
          (ii) borrow from each new Lender an amount in immediately available
funds as is necessary so that, after giving effect to such borrowings on such
date of all or any portion of the relevant increase of the Total Commitment, the
principal balance of all outstanding Loans owing to each Lender is equivalent to
each such Lender’s Applicable Commitment Percentage (after giving effect to any
nonratable increase in the Total Commitment resulting from the exercise of an
increase pursuant to this Section 2.3) of the then Outstandings, (x) such new
borrowings to be denominated in the appropriate currencies and allocated on a
pro rata basis to each outstanding Interest Period hereunder (without regard to
the requirements and limitations set forth in the definition of Interest Period)
such that the last day of the Interest Periods for the borrowings under this
Section 2.3 coincide with the last day of the Interest Periods applicable to the
outstanding Loans before giving effect to the increase of the Total Commitment
and (y) the Euribor Rate or Offshore Rate, as the case may be, applicable to
each such borrowing for the period prior to the end of the Interest Period to
which it is allocated to be as agreed between each new Lender and the Agent.
     2.4. Use of Proceeds. The proceeds of the Loans made pursuant to the
Facility hereunder shall be used by the Borrowers for general corporate purposes
including without limitation the making of acquisitions.
     2.5. Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the Agent in
the ordinary course of business. The accounts or records maintained by the Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Loans made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.
     2.6. Certain Payment Provisions. Unless the applicable Borrower or any
Lender has notified the Agent, prior to the date any payment is required to be
made by it to the Agent hereunder, that such Borrower or such Lender, as the
case may be, will not make such payment, the Agent may assume that such Borrower
or such Lender, as the case may be, has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a

23



--------------------------------------------------------------------------------



 



corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Agent in Same Day Funds, then:
          (a) if the applicable Borrower failed to make such payment, each
applicable Lender shall forthwith on demand repay to the Agent the portion of
such assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Agent to such Lender to the date such
amount is repaid to the Agent in Same Day Funds, at the applicable Overnight
Rate from time to time in effect; and
          (b) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Agent to the applicable Borrower to the date such amount is
recovered by the Agent (the “Compensation Period”) at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Lender pays
such amount to the Agent, then such amount shall constitute such Lender’s Loan,
included in the applicable Loan. If such Lender does not pay such amount
forthwith upon the Agent’s demand therefor, the Agent may make a demand therefor
upon the applicable Borrower, and such Borrower shall pay such amount to the
Agent, together with interest thereon for the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable Loan. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment, or to prejudice any rights which the Agent or the applicable
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Agent to any Lender with respect to any amount owing under this
subsection 2.6 shall be conclusive, absent manifest error.
     2.7. Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Loan in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Loan, at the end of the then current Interest Period.
          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Agent may from time to time specify to
be appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Agent may from time to time specify to
be appropriate to reflect a

24



--------------------------------------------------------------------------------



 



change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.
     2.8. Extension of Stated Termination Date.
          (a) Requests for Extension. The Borrowers may, by notice to the Agent
(who shall promptly notify the Lenders) not earlier than 60 days and not later
than 35 days prior to the first and/or second anniversary of the Closing Date
(each, an “Extension Date”), request that each Lender extend such Lender’s
Stated Termination Date for an additional one year from the Stated Termination
Date applicable to such Lender.
          (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not earlier than
30 days prior to the applicable Extension Date and not later than the date (the
“Notice Date”) that is 20 days prior to such Extension Date, advise the Agent
whether or not such Lender agrees to such extension. Each Lender that does not
advise the Agent in writing on or before the Notice Date shall be deemed to be a
“Non-Extending Lender”. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
          (c) Notification by Agent. The Agent shall notify the Borrowers of
each Lender’s determination under this Section no later than the date 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day).
          (d) Additional Commitment Lenders. The Borrowers shall have the right
to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 12.1; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
applicable Extension Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
          (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Stated
Termination Date (each, an “Extending Lender”) and the additional Commitments of
the Additional Commitment Lenders shall be more than 50% of the Total Commitment
in effect immediately prior to the Extension Date, then, effective as of the
Extension Date, the Stated Termination Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Stated Termination Date then applicable to such Lender (except that,
if such date is not a Business Day, such Stated Termination Date as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement.
          (f) Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Guarantor shall deliver to the Agent a
certificate dated as of the Extension Date (i) certifying and attaching the
resolutions adopted by the Guarantor and the Borrowers approving or consenting
to such extension and (ii) certifying that, before and after giving effect

25



--------------------------------------------------------------------------------



 



to such extension, (A) the representations and warranties contained in
Article VI are true and correct on and as of the Extension Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.8, the representations and warranties
contained in subsections (a) and (b) of Section 6.5 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1, and (B) no Default or Event of Default exists. In
addition, on the Stated Termination Date of each Non-Extending Lender, the
Borrowers shall repay all Loans owing to such Non-Extending Lender and
outstanding on such date (and pay any additional amounts required pursuant to
Section 4.4) to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Commitment Percentages of the respective Lenders effective as
of such date.
ARTICLE III
FUNDING, FEES, AND PAYMENT CONVENTIONS
     3.1. Interest Rate Options. (a) All Loans in Alternative Currencies shall
be Offshore Rate Loans. All Loans in Euros shall be Euribor Rate Loans.
          (b) So long as no Default or Event of Default shall have occurred and
be continuing, the relevant Borrower shall have the option to elect the duration
of the initial and any subsequent Interest Periods applicable to any Loans;
provided, however, (x) there shall not be outstanding at any one time Loans
having more than twenty (20) different Interest Periods and (y) no Loan shall
have an Interest Period that extends beyond the latest Stated Termination Date
then in effect. If the Agent does not receive a Borrowing Notice or an Interest
Rate Selection Notice giving notice of election of the duration of an Interest
Period or of Continuation of any such Loan as a Fixed Rate Loan by the time
prescribed by Sections 2.1(c) and 3.2, as applicable, Section 2.2(c) shall
apply.
     3.2. Continuations and Elections of Subsequent Interest Periods.
(a) Subject to the limitations set forth in the definition of “Interest Period,”
in Sections 2.1(c)(iii), and 3.1 and in Article IV, any Borrower may, provided
that no Default or Event of Default shall have occurred and be continuing, upon
delivery of telephonic notice to the Agent (which shall be irrevocable) on or
before 1:00 P.M. (London time) three (3) Business Days’ prior to the date of
such Continuation, elect a subsequent Interest Period for any Fixed Rate Loan to
begin on the last day of the then current Interest Period for such Fixed Rate
Loan (subject to Section 2.2 with respect to any Offshore Rate Loan in an
Alternative Currency).
          (b) Each such notice shall be effective upon receipt by the Agent,
shall specify the amount of the affected Fixed Rate Loan, the Type of Loan, and,
if a Continuation as a Fixed Rate Loan, the Interest Period to be used in the
computation of interest. The Authorized Representative of such Borrower shall
provide the Agent written confirmation of each such telephonic notice in the
form of a Borrowing Notice or Interest Rate Selection Notice (as applicable)
with appropriate insertions not later than one (1) Business Day prior to the due
date for such notice. Notice of receipt of such Borrowing Notice or Interest
Rate Selection Notice, as the case may be, shall be provided by the Agent to
each affected Lender by telefacsimile transmission with reasonable promptness,
but (provided the Agent shall have received such

26



--------------------------------------------------------------------------------



 



notice by 1:00 P.M. (London time)) not later than 2:00 P.M. (London time) on the
same day as the Agent’s receipt of such notice. All such Continuations of Loans
shall be effected pro rata based on the Applicable Commitment Percentages of the
applicable Lenders.
          (c) Subject to Section 2.2(c), failure by any Borrower to elect a
Continuation in accordance with Section 3.2(a) or to provide notice of payment
shall result in such Borrower being deemed to have elected to Continue the
applicable Loan as a Loan of the same Type for an Interest Period of one month.
     3.3. Payment of Interest. Each Borrower shall pay to the Agent interest on
the outstanding and unpaid principal amount of each Loan made to such Borrower
by each Lender, for the account of such Lender commencing on the date of such
Loan until such Loan shall be repaid, at the applicable Fixed Rate as designated
by such Borrower in the related Borrowing Notice or Interest Rate Selection
Notice or as otherwise provided hereunder. Interest on each Loan shall be paid
on the earlier of (a) the last day of the applicable Interest Period for such
Fixed Rate Loan and, if such Interest Period extends for more than three
(3) months, at intervals of three (3) months after the first day of such
Interest Period, and (b) upon payment in full of the related Loan; provided,
however, that any amount payable hereunder (whether of principal, interest, fees
or otherwise), if not paid when due, shall bear interest until such amount is
paid in full at the Default Rate notwithstanding any provision herein to the
contrary.
     3.4. Prepayments. Subject to Section 2.2(c), whenever any payment of
principal shall be made in respect of any Loan hereunder, whether at maturity,
on acceleration, by optional or mandatory prepayment or as otherwise required or
permitted hereunder, with the effect that any Loan shall be prepaid in whole or
in part prior to the last day of the Interest Period applicable to such Loan,
such payment of principal shall be accompanied by the additional payment, if
any, required by Section 4.4.
     3.5. Manner of Payment. (a) Each payment of principal (including any
prepayment) and payment of interest and fees, and any other amount required to
be paid by or on behalf of any Borrower to the Lenders or the Agent with respect
to any Loan, shall be made to the Agent (i) in Euros at the Principal Office in
the case of Loans made in Euros and (ii) in the same Alternative Currency at the
Funding Bank in the case of Loans made in Alternative Currencies, in Same Day
Funds without setoff, recoupment, deduction or counterclaim on the date such
payment is due. The applicable Borrower shall give the Agent not less than one
(1) Business Day’s prior written notice of any prepayment of principal, such
notice to be given prior to 2:00 P.M. (London time) and to specify the date the
prepayment will be made and the Loan to which prepayment relates. In the case of
Loans made in Euros or Dollars to any Borrower, the Agent may, but shall not be
obligated to, debit the amount of such payment from any one or more ordinary
deposit accounts of such Borrower with the Agent. Any such payment shall not be
deemed to be received until the time such funds become available. Interest shall
continue to accrue at the Default Rate on any principal or fees as to which no
payment is made from the date such amount was due and payable until the date
such funds become available.
          (b) In the event that any payment hereunder becomes due and payable on
a day other than a Business Day, then such due date shall be extended to the
next succeeding Business Day unless provided otherwise under the definition of
“Interest Period”; provided,

27



--------------------------------------------------------------------------------



 



however, that interest shall continue to accrue during the period of any such
extension; and provided further, however, that in no event shall any such due
date be extended with respect to amounts due to any Lender beyond the
Termination Date applicable to such Lender.
     3.6. Fees.
          (a) Commitment Fees. For the period beginning on and including the
Closing Date and ending on (but excluding) the Final Termination Date, the
Borrowers agree, jointly and severally, to pay to the Agent, for the pro rata
benefit of the Lenders based on their Applicable Commitment Percentages, a
commitment fee calculated at a rate per annum equal at all times to 30% of the
Applicable Margin with respect to the Facility from time to time in effect
multiplied by the Total Available Commitment in effect from time to time during
the period for which payment is made. Such fees shall be due in arrears on the
last Business Day of each March, June, September and December commencing
December 31, 2007 to and, with respect to each Lender, on the Termination Date
applicable to such Lender. Notwithstanding the foregoing, so long as any Lender
fails to make available any portion of its Commitment when requested, such
Lender shall not be entitled to receive payment of its pro rata share of such
fee until such Lender shall make available such portion.
          (b) Utilization Fee. For the period beginning on and including the
Closing Date and ending on (but excluding) the Final Termination Date, for each
day on which the Outstandings exceed sixty-six and two-thirds percent (662/3%)
of the Total Commitment, the Borrowers agree, jointly and severally, to pay to
the Agent, for the pro rata benefit of the Lenders based on their respective
Applicable Commitment Percentages, a utilization fee calculated at a rate per
annum equal to .05% of all Outstandings on such day. Such fees shall be due in
arrears on the last Business Day of each March, June, September and December,
commencing on the first of such days to occur after any utilization fee shall
have accrued and become payable to and, with respect to each Lender, on the
Termination Date applicable to such Lender.
          (c) Administrative Fees. The Borrowers agree, jointly and severally,
to pay to the Agent, for the Agent’s individual account, an annual
administrative fee, such fee to be payable in such amounts and at such dates as
from time to time agreed to by the Guarantor and Agent in writing.
     3.7. Payments to Agent for Lenders. Except as otherwise specified herein,
(i) each payment on account of the principal of and interest on Loans and the
fees described in Section 3.6, shall be made to the Agent for the account of the
applicable Lenders pro rata based on their Applicable Commitment Percentages,
and (ii) the Agent will promptly distribute to the applicable Lenders, in
immediately available funds payments received in fully collected, immediately
available funds from the applicable Borrower.
     3.8. Computation of Rates and Fees. Except as may be otherwise expressly
provided, interest rates (including each Fixed Rate and the Default Rate) and
fees shall be computed on the basis of a year of 360 days (except in the case of
Loans denominated in Sterling, which shall be computed on the basis of a year of
365 or 366 days, as the case may be) and calculated for actual days elapsed.

28



--------------------------------------------------------------------------------



 



     3.9. Deficiency Advances; Failure to Purchase Participations. No Lender
shall be responsible for any default of any other Lender in respect to such
other Lender’s obligation to make any Loan hereunder, nor shall the Commitment
of any Lender hereunder be increased as a result of such default of any other
Lender. Without limiting the generality of the foregoing, in the event any
Lender shall fail to make any Loan to any Borrower as herein provided, the Agent
may in its discretion, but shall not be obligated to, advance in its favor as a
Lender all or any portion of such Loan (each, a “Deficiency Advance”) and shall
thereafter be entitled to payments of principal of and interest on such
Deficiency Advance in the same manner and at the same interest rate or rates to
which such defaulting Lender would have been entitled had it made such Loan;
provided that (i) such defaulting Lender shall not be entitled to receive
payments of principal, interest or fees with respect to such Deficiency Advance
until such Deficiency Advance shall be paid by such defaulting Lender and
(ii) upon payment to the Agent from such defaulting Lender of the entire
outstanding amount of each such Deficiency Advance, together with accrued and
unpaid interest thereon, from the most recent date or dates interest was paid to
the Agent by a Borrower on each Loan comprising the Deficiency Advance at the
interest rate per annum for overnight borrowing by the Agent from the Federal
Reserve Bank, then such payment shall be credited against the applicable Loan of
the Agent in full payment of such Deficiency Advance and such Borrower shall be
deemed to have borrowed the amount of such Deficiency Advance from such other
Lender as of the most recent date or dates, as the case may be, upon which any
payments of interest were made by such Borrower thereon.
ARTICLE IV
CHANGE IN CIRCUMSTANCES
     4.1. Increased Cost and Reduced Return.
          (a) If, after the date hereof, the adoption of any applicable law,
rule, or regulation, or any change in any applicable law, rule, or regulation
(other than any such adoption or change relating to Taxes or Other Taxes, the
compensation for which is governed by Section 4.5), or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank, or comparable agency:
     (i) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the reserve requirement
contemplated by Section 4.1(e)) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, such
Lender (or its Applicable Lending Office), including the Commitment of such
Lender hereunder; or
     (ii) shall impose on such Lender (or its Applicable Lending Office) or on
the London interbank market any other condition affecting this Agreement or any
of such extensions of credit or liabilities or commitments;

29



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Continuing, or maintaining any
Fixed Rate Loans or to reduce any sum received or receivable by such Lender (or
its Applicable Lending Office) under this Agreement with respect to any Fixed
Rate Loans, then the applicable Borrower or Borrowers shall pay to such Lender
within 15 days of demand for such amount or amounts as will compensate such
Lender for such increased cost or reduction. If any Lender requests compensation
by any Borrower under this Section 4.1(a), such Borrower may, by notice to such
Lender (with a copy to the Agent), suspend the obligation of such Lender to make
or Continue Loans of the Type with respect to which such compensation is
requested until the event or condition giving rise to such request ceases to be
in effect (in which case the provisions of Section 4.4 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
          (b) If, after the date hereof, any Lender shall have determined that
the adoption of any applicable law, rule, or regulation regarding capital
adequacy or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time within 15 days after demand by such Lender
(with a copy to the Agent) the applicable Borrower or Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction.
          (c) Each Lender shall promptly notify the applicable Borrower or
Borrowers and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 4.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 4.1 shall furnish to the
applicable Borrower or Borrowers and the Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder and the calculation
thereof in reasonable detail which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.
          (d) Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the applicable Borrower or
Borrowers shall not be under any obligation to compensate any Lender under
clauses (a) or (b) above with respect to increased costs or reduction in return
on capital with respect to any period prior to the date that is three months
prior to such request if such Lender knew or could reasonably have been expected
to be aware of the circumstances giving rise to such increased costs or
reductions in return on capital and of the fact that such circumstances would in
fact result in a claim for increased compensation by reason

30



--------------------------------------------------------------------------------



 



of such increased costs or reductions in capital; provided further that the
foregoing limitation shall not apply to any increased costs or reductions in
return on capital arising out of the retroactive application of any law, rule,
guideline or directive as aforesaid within such three-month period.
          (e) The applicable Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Euribor Rate Loan and of each Offshore Rate Loan, as
applicable, equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), excluding any costs included in the definition of
Mandatory Costs, which shall be due and payable on each date on which interest
is payable on such Loan, provided such Borrower shall have received at least
15 days’ prior notice (with a copy to the Agent) of such additional interest
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 15 days
from receipt of such notice.
     4.2. Inability to Determine Interest Rate. If on or prior to the first day
of any Interest Period for any Fixed Rate Loan:
     (a) the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Euribor Rate for such Interest Period or
the Offshore Rate for one or more Alternative Currencies for such Interest
Period; or
     (b) the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Euribor Rate or the Offshore Rate for
one or more Alternative Currencies will not adequately and fairly reflect the
cost to the Lenders of funding or maintaining Fixed Rate Loans for such Interest
Period (any currency affected by the circumstances described in clause (a) or
(b) is referred to as an “Affected Currency”);
then the Agent shall give telecopy or telephonic notice thereof to the
applicable Borrower or Borrowers and the Lenders as soon as practicable
thereafter. If such notice is given, and unless an alternate rate is determined
as set forth below, then (i) any such Loans in an Affected Currency requested to
be made on the first day of such Interest Period shall not be made, (ii) any
outstanding Loans in an Affected Currency shall be due and payable on the last
day of the then-current Interest Period with respect thereto, and (iii) until
such notice has been withdrawn by the Agent, no further Loans in an Affected
Currency shall be made or Continued as such. Notwithstanding the foregoing, as
promptly as practicable but in no event later than three Business Days after the
giving of the required notice by the Agent with respect to such circumstances,
the Agent (in consultation with the Lenders) shall negotiate with the applicable
Borrower or Borrowers in good faith to ascertain whether a substitute interest
rate (a “Substitute Rate”) may be agreed upon for the maintaining of Loans in
the Affected Currency. If a Substitute Rate is agreed upon by the applicable
Borrower or Borrowers and all the Lenders, such Substitute Rate shall apply. If
a Substitute Rate is not so agreed upon by the applicable

31



--------------------------------------------------------------------------------



 



Borrower or Borrowers and all the Lenders within such time, each Lender’s Loans
in the Affected Currency shall thereafter bear interest at a rate equal to the
sum of (i) the rate certified by such Lender to be its costs of funds (from such
sources as it may reasonably select out of those sources then available to it)
for such Loans, plus (ii) the Applicable Margin plus (iii) any Mandatory Cost
incurred by such Lender in respect of such Loans from time to time.
     4.3. Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain, or fund Euribor Rate Loans or Offshore Rate Loans
hereunder, then such Lender shall promptly notify the applicable Borrower or
Borrowers thereof, and such Lender’s obligation to make Euribor Rate Loans or
Offshore Rate Loans, as the case may be, shall be suspended until the
circumstances giving rise to suspension no longer exist, and each such Euribor
Rate Loan or Offshore Rate Loan, as the case may be, then outstanding shall be
due and payable on the last day of the then current Interest Period with respect
thereto.
     4.4. Compensation. Upon the request of any Lender (with a copy to the
Agent), the applicable Borrower or Borrowers shall promptly pay to such Lender
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:
     (a) any payment or prepayment of a Fixed Rate Loan for any reason (except
as set forth in Section 2.2(c)), including, without limitation, the acceleration
of the Loans pursuant to Section 9.1, on a date other than the last day of the
Interest Period for such Loan; or
     (b) any failure by any Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article V to be
satisfied) to borrow, Continue, or prepay a Fixed Rate Loan on the date for such
borrowing, Continuation, or prepayment specified in the relevant notice of
borrowing, prepayment or Continuation under this Agreement;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
     4.5. Taxes. (a) Any and all payments by the Guarantor or any Borrower to or
for the account of any Lender or the Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (x) in the
case of each Lender and the Agent, taxes imposed on its income, and franchise or
similar taxes (including branch profit taxes) imposed on it, by the jurisdiction
under the laws of which such Lender (or its Applicable Lending Office) or the
Agent (as the case may be) is organized or any political subdivision thereof and
(y) in the case of each Lender and the Agent, taxes imposed by reason of any
present or former connection between such Lender or the Agent and the
jurisdiction imposing such taxes, other than solely as a result of this
Agreement or any transaction contemplated hereby (all such taxes, duties,
levies, imposts, deductions, charges, withholdings, and liabilities not excluded
in (x) and (y) being hereinafter referred to as “Taxes”).

32



--------------------------------------------------------------------------------



 



If the Guarantor or any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable under this Agreement or any other Loan
Document to any Lender or the Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.5) such Lender or the
Agent receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor or such Borrower, as the case may be,
shall make such deductions, (iii) the Guarantor or such Borrower, as the case
may be, shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law, and (iv) within thirty days
after the date of such payment, the Guarantor or such Borrower, as the case may
be, shall furnish to the Agent, at its address referred to in Section 12.2, the
original or a certified copy of a receipt evidencing payment thereof or, if such
receipt is not legally available, any other document evidencing payment thereof
that is reasonably satisfactory to such Lender.
          (b) In addition, the Guarantor and the Borrowers agree, jointly and
severally, to pay any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under this Agreement or any other Loan Document or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).
          (c) The Guarantor and the Borrowers agree, jointly and severally, to
indemnify each Lender and the Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 4.5) paid by such Lender
or the Agent (as the case may be) and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto.
Indemnification shall be made within 15 days of the date of demand therefor.
          (d) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Lender is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, at the reasonable request of the applicable
Borrower or Borrowers, deliver to the applicable Borrower or Borrowers (with a
copy to the Agent), at such time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
Each Lender, on the date of its execution and delivery of this Agreement in the
case of each such Lender listed on the signature pages hereof and on the date on
which it becomes a Lender in the case of each such other Lender, represents and
warrants to the Agent, each Borrower and the Guarantor that as of such date
payments to its Applicable Lending Offices under this Agreement are exempt from
withholding tax under the law of the jurisdiction or jurisdictions in which such
Lender or its Applicable Lending Offices is or are located or any treaty to
which any such jurisdiction is a party. Upon the request of any Lender, the
Borrowers will make such factual representations as may be reasonably required
by such Lender in order to enable such Lender to make such representation and
warranty.
          (e) For any period with respect to which a Lender has failed to
provide the applicable Borrower or Borrowers and the Agent with the appropriate
form pursuant to Section 4.5(d) (unless such failure is due to a change in
treaty, law, or regulation occurring

33



--------------------------------------------------------------------------------



 



subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 4.5(a) or
4.5(c) with respect to Taxes; provided, however, that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
such Borrower or Borrowers shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.
          (f) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 4.5 shall survive the termination of the Commitments and the
payment in full of the Loans.
          (g) If any Lender receives a refund or credit from a taxation
authority (such credit to include any increase in any foreign tax credit) in
respect of any Taxes or Other Taxes for which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
hereunder, it shall within 30 days from the date of such receipt pay over the
amount of such refund, credit or other reduction (including any interest paid or
credited by the relevant taxing authority or Governmental Authority with respect
to such refund, credit or other reduction) to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
with respect to the Taxes or Other Taxes giving rise to such refund or credit),
net of all reasonable out-of-pocket third party expenses of such Lender related
to claiming such refund or credit and without interest (other than interest paid
by the relevant taxation authority with respect to such refund or credit);
provided, however, that such Borrower agrees to repay, upon the request of such
Lender, the amount paid over to the Borrower (plus penalties, interest or other
charges) to such Lender in the event such Lender is required to repay such
refund or credit to such taxation authority.
     4.6. Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.1, 4.2(b), 4.3 or 4.5
with respect to such Lender, it will, if requested by the applicable Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 4.6 shall
affect or postpone any of the obligations of such Borrower or the rights of any
Lender pursuant to Section 4.1, 4.2(b), 4.3 or 4.5.
     4.7. Substitution of Lenders. Upon the receipt by a Borrower or Borrowers
from any Lender (an “Affected Lender”) of a claim under Section 4.1, 4.2(b), 4.3
or 4.5 or a request for payment of Mandatory Costs, such Borrower or Borrowers
may: (a) request one or more of the other Lenders to acquire and assume all or
part of such Affected Lender’s Loans and Commitment; or (b) replace such
Affected Lender by designating another Lender or a financial institution that is
willing to acquire such Loans and assume such Commitments; provided that
(i) such replacement does not conflict with any requirement of law, (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) such Borrower or Borrowers shall repay (or the
replacement bank or financial institution shall purchase, at par) all Loans,
accrued interest and other amounts owing to such replaced Lender prior to the
date of replacement, (iv) such Borrower or Borrowers shall be liable to such
replaced

34



--------------------------------------------------------------------------------



 



Lender under Section 4.4 if any Fixed Rate Loan owing to such replaced Lender
shall be prepaid (or purchased) other than on the last day of the Interest
Period relating thereto, (v) the replacement bank or institution, if not already
a Lender, shall otherwise qualify as an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 12.1 (provided that such Borrower or Borrowers or
replacement Lender shall be obligated to pay the registration and processing
fee) and (vii) such Borrower or Borrowers shall pay all additional amounts (if
any) required pursuant to Section 4.1, 4.2(b), 4.3 or 4.5, as the case may be,
and all Mandatory Costs to the extent such additional amounts and Mandatory
Costs of such Affected Lender were incurred on or prior to the consummation of
such replacement.
ARTICLE V
CONDITIONS TO MAKING LOANS
     5.1. Conditions of Closing. The obligation of the Lenders to make the
initial Loans requested to be made by it is subject to the conditions precedent
that:
          (a) the Agent shall have received on the Closing Date, in form and
substance satisfactory to the Agent, the following:
     (i) executed originals of each of this Agreement and the other Loan
Documents, together with all schedules and exhibits thereto;
     (ii) the favorable written opinion or opinions with respect to the Loan
Documents and the transactions contemplated thereby of (i) Candace S. Cummings,
Vice President & General Counsel of the Guarantor, (ii) Davis Polk & Wardwell,
special counsel to the Guarantor, (iii) Loyens Winandy, local counsel to VF
Investments, (iv) Baker & McKenzie CVBA/SCRL, local counsel to VF Europe and
(v) Baker & McKenzie Zurich, local counsel to VF International, in each case,
dated the Closing Date, addressed to the Agent and the Lenders and satisfactory
to the Agent and to Simpson Thacher & Bartlett LLP, special counsel to the
Agent;
     (iii) resolutions of the board of directors or other appropriate governing
body (or of the appropriate committee thereof) of the Guarantor and of each
Borrower certified by such entity’s secretary or assistant secretary or any
Authorized Representative of such entity as of the Closing Date, approving and
adopting the Loan Documents to be executed by the Guarantor and each Borrower,
as applicable, and authorizing the execution and delivery thereof;
     (iv) specimen signatures of officers or other appropriate representatives
executing the Loan Documents on behalf of the Guarantor and each Borrower,
certified by the secretary or assistant secretary or any Authorized
Representative of the Guarantor and each Borrower, as applicable;
     (v) the Organizational Documents of the Guarantor and each Borrower
certified as of a recent date by the Secretary of State or other appropriate
Governmental

35



--------------------------------------------------------------------------------



 



Authority of the jurisdiction of its organization or by an Authorized
Representative of the Guarantor or such Borrower, as the case may be;
     (vi) the by-laws or articles of association of the Guarantor and each
Borrower certified as of the Closing Date as true and correct by such entity’s
secretary or assistant secretary or any Authorized Representative of such
entity;
     (vii) to the extent applicable and available in the relevant jurisdiction,
a certificate issued as of a recent date by the Secretary of State or other
appropriate Governmental Authority of the jurisdiction of formation of the
Guarantor and each Borrower as to the due existence and good standing of the
Guarantor and each Borrower, as applicable;
     (viii) notice of appointment of the initial Authorized Representative of
the Guarantor and each Borrower;
     (ix) a certificate of an Authorized Representative of the Guarantor dated
the Closing Date demonstrating compliance with the covenants contained in
Sections 8.1, 8.2(i) and 8.3(e) as of the end of the fiscal quarter for which
financial statements are publicly available most recently ended prior to the
Closing Date, substantially in the form of Exhibit F;
     (x) evidence that all fees payable by the Guarantor and the Borrowers on
the Closing Date to the Agent and the Lenders have been paid in full;
     (xi) unless waived by the Agent, the Borrowers shall have paid all fees,
charges and disbursements of counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Agent);
     (xii) a certificate of the Guarantor certifying that (A) as of the Closing
Date, each of the representations and warranties set forth in Article VI is true
and correct, (B) after giving effect to the Closing Date and all Loans to be
made on the Closing Date, there will be no Default or Event of Default under
this Agreement, and (C) except as disclosed in any reports or financial
statements filed with the Securities and Exchange Commission prior to October 3,
2007, as of the Closing Date there shall not have occurred a material adverse
change since December 30, 2006 in the business, financial position or results of
operations of the Guarantor and its Subsidiaries, taken as a whole;
     (xiii) evidence that the Credit Agreement dated as of October 27, 2005
among the Borrowers, VF Asia Ltd., the lenders parties thereto and ABN AMRO Bank
N.V., as administrative agent, has been or concurrently with the Closing Date is
being terminated (and each of the Lenders that is a party to such Credit
Agreement hereby waives any requirement under such Credit Agreement of prior
notice for such termination and for the repayment of any borrowings thereunder);
and

36



--------------------------------------------------------------------------------



 



     (xiv) such other documents, instruments, certificates and opinions as the
Agent or the Required Lenders may reasonably request on or prior to the Closing
Date in connection with the consummation of the transactions contemplated
hereby.
     Without limiting the generality of the provisions of the last sentence of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
     5.2. Conditions to Each Loan. The obligations of the Lenders to make any
Loan on or subsequent to the Closing Date are subject to the satisfaction of the
following conditions:
          (a) the Agent shall have received a Borrowing Notice;
          (b) the representations and warranties of the Guarantor set forth in
Article VI and in each of the other Loan Documents shall be true and correct in
all material respects on and as of the date of such Loan, with the same effect
as though such representations and warranties had been made on and as of such
date, except to the extent that such representations and warranties expressly
relate to an earlier date and except that the financial statements referred to
in Section 6.5 shall be deemed to be those financial statements most recently
delivered to the Agent and the Lenders pursuant to Section 7.1 from the date
financial statements are delivered to the Agent and the Lenders in accordance
with such Section;
          (c) at the time of (and after giving effect to) each Loan, no Default
or Event of Default shall have occurred and be continuing; and
          (d) immediately after giving effect to a Loan, the aggregate Euro
Equivalent Amount of the principal balance of all outstanding Loans for each
Lender shall not exceed such Lender’s Commitment.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Guarantor represents and warrants with respect to itself and to its
Subsidiaries (which representations and warranties shall survive the delivery of
the documents mentioned herein and the making of Loans), that:
     6.1. Corporate Existence and Power. The Guarantor and each Borrower is a
corporation duly incorporated, validly existing and, to the extent applicable in
the relevant jurisdiction, in good standing under the laws of the jurisdiction
of its organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

37



--------------------------------------------------------------------------------



 



     6.2. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor and each Borrower, as
applicable, of this Agreement are within such entity’s corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws of the Guarantor
or any Borrower or of any agreement, judgment, injunction, order, decree or
other instrument binding upon the Guarantor or any of its Subsidiaries or result
in the creation or imposition of any Lien on any asset of the Guarantor or any
of its Subsidiaries.
     6.3. Material Subsidiaries. Each of the Guarantor’s Material Subsidiaries
is a corporation, limited liability company or partnership, as the case may be,
duly organized and validly existing under the laws of the jurisdiction of its
formation, and has the requisite powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
     6.4. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Guarantor and each Borrower when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the relevant Borrower, in each case enforceable in accordance with its terms.
     6.5. Financial Information. (a) The consolidated balance sheet of the
Guarantor and its Subsidiaries as of December 30, 2006 and the related
consolidated statements of income, retained earnings and cash flow for the
fiscal year then ended, reported on by PricewaterhouseCoopers LLP and set forth
in the Guarantor’s Form 10-K for the fiscal year then ending, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
GAAP, the consolidated financial position of the Guarantor and its Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such fiscal year.
          (b) The unaudited consolidated balance sheet of the Guarantor and its
Subsidiaries as of June 30, 2007 and the related unaudited consolidated
statements of income and cash flows for the six months then ended, set forth in
the Guarantor’s quarterly report for the fiscal quarter ended June 30, 2007 as
filed with the Securities and Exchange Commission on Form 10-Q, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
GAAP applied on a Consistent Basis, the consolidated financial position of the
Guarantor and its Subsidiaries as of such date and their consolidated results of
operations and cash flows for such six-month period (subject to normal year-end
adjustments).
     6.6. Litigation. There is no action, suit or proceeding pending against, or
to the knowledge of the Guarantor threatened against or affecting, the Guarantor
or any of its Subsidiaries before any court or arbitrator or any governmental
body, agency or official which could reasonably be expected to have a Material
Adverse Effect, or which in any manner draws into question the validity of this
Agreement.
     6.7. Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of

38



--------------------------------------------------------------------------------



 



ERISA and the Code with respect to each Plan. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan or Multiemployer Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA, in each case that could reasonably be expected to have a
Material Adverse Effect.
     6.8. Environmental Matters. In the ordinary course of its business, the
Guarantor conducts periodic reviews, which it considers prudent and reasonable
in light of the nature of the business, of the effect of Environmental Laws on
the business, operations and properties of the Guarantor and its Subsidiaries,
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Guarantor has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.
     6.9. Taxes. The Guarantor and its Significant Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Guarantor or any
Significant Subsidiary, except for such amounts as may be contested in good
faith by appropriate proceedings, so long as collection thereof is effectively
stayed. The charges, accruals and reserves on the books of the Guarantor and its
Subsidiaries in respect of taxes or other governmental charges are, in the
reasonable opinion of the Guarantor, adequate.
     6.10. Margin Stock. The proceeds of the borrowings made hereunder will be
used by the Borrowers only for the purposes expressly authorized herein. None of
such proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
Margin Stock or for any other purpose which might constitute any of the Loans
under this Agreement a “purpose” credit within the meaning of Regulation U or
Regulation X (12 C.F.R. Part 221) of the Board; provided, however that the
Guarantor or any Borrower may purchase (i) its own stock and (ii) Margin Stock
in connection with an Acquisition so long as, following the application of the
proceeds of each borrowing hereunder, not more than twenty-five percent (25%) of
the value of the assets of the Guarantor or such Borrower, as the case may be,
and its Subsidiaries on a consolidated basis will be Margin Stock. Neither the
Guarantor or any Borrower nor any agent acting in its behalf has taken or will
take any action which might cause this Agreement or any of the documents or
instruments delivered pursuant hereto to violate any regulation of the Board or
to violate the Securities Exchange Act of 1934, as amended, or the Securities
Act of 1933, as amended, or any state securities laws, in each case as in effect
on the date hereof.

39



--------------------------------------------------------------------------------



 



     6.11. Investment Company. Neither the Guarantor nor any Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     6.12. Full Disclosure. All information heretofore furnished by the
Guarantor, or furnished by any Borrower and confirmed by the Guarantor, to the
Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by the Guarantor, or furnished by any Borrower and confirmed by the Guarantor,
to the Agent or any Lender will be, true and accurate in every material respect
or based on reasonable estimates on the date as of which such information is
stated or certified. The Guarantor has disclosed to the Lenders in writing any
and all facts which materially and adversely affect or may affect (to the extent
the Guarantor can now reasonably foresee), the business, properties, operations
or condition, financial or otherwise, of the Guarantor and its Subsidiaries,
considered as a whole, or the ability of the Guarantor or any Borrower to
perform its respective obligations under this Agreement.
     6.13. No Consents, Etc. Neither the respective businesses or properties of
the Guarantor or any Subsidiary, nor any relationship among the Guarantor or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby, is such as to require a consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person on the part of the Guarantor or any Borrower as a condition to
the execution, delivery and performance of, or consummation of the transactions
contemplated by the Loan Documents, which, if not obtained or effected, would be
reasonably likely to have a Material Adverse Effect, or if so, such consent,
approval, authorization, filing, registration or qualification has been duly
obtained or effected, as the case may be, except that the registration in
Luxembourg of the Loan Documents (and/or any document in connection therewith)
with the Administration de l’Enregistrement et des Domaines may be required in
the case of legal proceedings before Luxembourg courts (if competent) or, in the
case that the Loan Documents (and/or any document in connection therewith) must
be produced before an official Luxembourg authority, in which case either a
nominal registration duty or an ad valorem duty (or, for instance, 0.24 (zero
point twenty four) per cent of the amount of the payment obligation mentioned in
the document so registered) will be payable depending on the nature of the
document to be registered.
ARTICLE VII
AFFIRMATIVE COVENANTS
     As long as any Commitment remains in effect or any Loan or other amount is
owing to any Lender or the Agent hereunder, unless the Required Lenders shall
otherwise consent in writing:
     7.1. Financial Reports, Etc. The Guarantor will deliver to each of the
Lenders:
          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of the Guarantor, a consolidated balance sheet of the
Guarantor and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained

40



--------------------------------------------------------------------------------



 



earnings and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all prepared in
accordance with GAAP applied on a Consistent Basis and containing opinions of
PricewaterhouseCoopers LLP, or other such independent certified public
accountants of nationally recognized standing, which are unqualified as to the
scope of the audit performed and as to the “going concern” status of the
Guarantor;
          (b) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Guarantor, a
consolidated balance sheet of the Guarantor and its Subsidiaries as of the end
of such quarter and the related consolidated statements of income for such
quarter and of income and cash flows for the portion of the Guarantor’s fiscal
year ended at the end of such quarter, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Guarantor’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by an Authorized Representative of the Guarantor;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of an
Authorized Representative of the Guarantor (i) setting forth in reasonable
detail the calculations required to establish whether the Guarantor was in
compliance with the requirements of Sections 8.1, 8.2(i) and 8.3(e) on the date
of such financial statements and (ii) stating whether there exists on the date
of such certificate any Default or Event of Default and, if any Default or Event
of Default then exists, setting forth the details thereof and the action which
the Guarantor is taking or proposes to take with respect thereto;
          (d) simultaneously with the delivery of each set of financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements (i) advising
whether anything has come to their attention to cause then to believe that there
existed on the date of such statements any Default or Event of Default and
(ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above, provided that
such statement need not be provided if it is the general practice and policy of
such firm not to provide such statements;
          (e) forthwith upon the occurrence of any Default or Event of Default,
a certificate of an Authorized Representative of the Guarantor setting forth the
details thereof and the action which the Guarantor is taking or proposes to take
with respect thereto;
          (f) promptly upon the mailing thereof to the shareholders of the
Guarantor generally, copies of all financial statements, reports and proxy
statements so mailed;
          (g) promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Guarantor shall have filed with the Securities and
Exchange Commission;

41



--------------------------------------------------------------------------------



 



          (h) if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice that it has incurred
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 404l(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of an Authorized Representative of the Guarantor
setting forth details as to such occurrence and the action, if any, which the
Guarantor or applicable member of the ERISA Group is required or proposes to
take with respect thereto; provided that no such delivery referred to in clauses
(i) through (vii) above shall be required unless the event described in the
applicable clause could reasonably be expected to have a Material Adverse
Effect; and
          (i) from time to time such additional information regarding the
financial position or business of the Guarantor and its Subsidiaries as the
Agent or any Lender may reasonably request.
     Documents required to be delivered pursuant to Section 7.1(a), (b), (f) or
(g) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted (or a link
thereto is provided) on the Guarantor’s website on the Internet at www.vfc.com,
at www.sec.gov/edgar/searchedgar/webusers.htm (the Central Index Key as of the
date of this Agreement for the Guarantor being 0000103379), or on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent), in each case so long as such documents are generally
available without charge to the Agent and each of the Lenders at such locations;
provided that: (x) the Guarantor shall deliver paper copies of such documents to
the Agent or any Lender that requests the Guarantor to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender and (y) the Guarantor shall notify (which may be by facsimile or
electronic mail) the Agent and each Lender of the posting of any such documents
and provide to the Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Guarantor shall be required to provide paper copies of the
certificates required by Section 7.1(c) to the Agent. Except for such
certificates required by Section 7.1(c), the Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Guarantor with any such request for delivery, and each Lender

42



--------------------------------------------------------------------------------



 



shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Guarantor hereby acknowledges that (a) the Agent will make available to
the Lenders materials and/or information provided by or on behalf of the
Guarantor hereunder (collectively, “Guarantor Materials”) by posting the
Guarantor Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Guarantor or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Guarantor hereby agrees
that so long as the Guarantor is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering, (w) all
Guarantor Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Guarantor Materials “PUBLIC,” the Guarantor shall be deemed to have
authorized the Agent and the Lenders to treat such Guarantor Materials as not
containing any material non-public information with respect to the Guarantor or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Guarantor Materials constitute
Information, they shall be treated as set forth in Section 12.14); (y) all
Guarantor Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Agent shall be
entitled to treat any Guarantor Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Guarantor shall be under no
obligation to mark any Guarantor Materials “PUBLIC”.
     7.2. Payment of Taxes. The Guarantor will pay, and will cause each
Significant Subsidiary to pay, all their respective tax liabilities, except
where the same may be contested in good faith by appropriate proceedings, and
will maintain, and will cause each Significant Subsidiary to maintain, in
accordance with generally accepted accounting principles, appropriate reserves
for the accrual of the same.
     7.3. Maintenance of Properties; Insurance. The Guarantor will keep, and
will cause each Significant Subsidiary to keep, all material property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; will maintain, and will cause each Significant Subsidiary to
maintain (either in the name of the Guarantor or in such Significant
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; provided that
the Guarantor shall have the right to self-insure or use a captive insurer in
order to meet such insurance requirements so long as the Guarantor or such
captive insurer provides the Lenders with reasonable proof of financial
responsibility. The Guarantor will furnish to the Lenders, upon written request
from the Agent, full information as to the insurance carried.
     7.4. Compliance with Laws. The Guarantor will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and

43



--------------------------------------------------------------------------------



 



requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
where (i) the necessity of compliance therewith is contested in good faith by
appropriate proceedings or (ii) appropriate steps are being taken to correct any
failure to comply therewith and such failure does not have a Material Adverse
Effect.
     7.5. Books and Records. The Guarantor will, and will cause each Significant
Subsidiary to, (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Guarantor or such Significant Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Guarantor or such Significant Subsidiary, as the case may
be.
ARTICLE VIII
NEGATIVE COVENANTS
     As long as any Commitment remains in effect or any Loan or other amount is
owing to any Lender or the Agent hereunder, unless the Required Lenders shall
otherwise consent in writing, the Guarantor will not, nor will it permit any
Subsidiary to:
     8.1. Consolidated Indebtedness to Consolidated Capitalization. Permit the
ratio of Consolidated Indebtedness to Consolidated Capitalization to be greater
than 0.60 to 1.00 at any time.
     8.2. Liens. Incur, create or permit to exist any Lien, charge or other
encumbrance of any nature whatsoever with respect to any property or assets now
owned or hereafter acquired by the Guarantor or any Subsidiary, other than
          (a) Liens existing on the date of this Agreement securing Indebtedness
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding $50,000,000;
          (b) any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;
          (c) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Guarantor or a Subsidiary
and not created in contemplation of such event;
          (d) any Lien existing on any asset prior to the acquisition thereof by
the Guarantor or a Subsidiary and not created in contemplation of such
acquisition;
          (e) any Lien on any asset securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
asset, provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition thereof;

44



--------------------------------------------------------------------------------



 



          (f) any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by clauses
(a) through (e) above provided that such Indebtedness is not increased and is
not secured by any additional assets;
          (g) Liens arising in the ordinary course of business which (i) do not
secure Indebtedness, (ii) do not secure any obligation in an amount exceeding
$50,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operations of its
business;
          (h) Liens on assets of a Subsidiary securing Indebtedness owed to the
Guarantor or a Wholly Owned Subsidiary; and
          (i) Liens not otherwise permitted by the foregoing clauses securing
Indebtedness in an aggregate principal amount at any time not to exceed 15% of
Consolidated Net Worth; provided that the sum of the principal amount of
Indebtedness permitted to be secured by this clause (i) plus the principal
amount of Indebtedness incurred in accordance with Section 8.3(e) at any time
shall not exceed 20% of Consolidated Net Worth.
     8.3. Indebtedness of Subsidiaries. Incur, create, assume or permit to exist
any Indebtedness of any Subsidiary of the Guarantor, howsoever evidenced,
except:
          (a) Indebtedness of any corporation outstanding at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;
          (b) Indebtedness of any corporation outstanding at the time such
corporation is merged or consolidated with or into a Subsidiary and not created
in contemplation of such event;
          (c) Indebtedness secured by a Lien permitted by Section 8.2 hereof;
          (d) Indebtedness owing to the Guarantor or a Wholly Owned Subsidiary;
and
          (e) Indebtedness not otherwise permitted by the foregoing clauses of
this Section in an aggregate outstanding principal amount for all Subsidiaries
at no time exceeding 15% of Consolidated Net Worth; provided that the sum of the
principal amount of Indebtedness incurred in accordance with this clause
(e) plus the principal amount of Indebtedness permitted to be secured in
accordance with Section 8.2(i) at any time shall not exceed 20% of Consolidated
Net Worth.
     The foregoing is subject to the further limitations that (i) for purposes
of this Section, any preferred stock of a Subsidiary held by a Person other than
the Guarantor or a Wholly Owned Subsidiary shall be included, at the higher of
its voluntary or involuntary liquidation value, in the Indebtedness of such
Subsidiary and (ii) Indebtedness permitted by this Section does not include a
refunding, renewal or extension of such Indebtedness so that any such new
Indebtedness must fall independently within one of the above exceptions.
     8.4. Consolidations, Mergers and Sales of Assets. The Guarantor will not
(i) consolidate or merge with or into any other Person; provided that the
Guarantor may merge with

45



--------------------------------------------------------------------------------



 



another Person if (A) the Guarantor is the corporation surviving such merger and
is not a subsidiary of another person and (B) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing; or (ii) sell, lease or otherwise transfer, directly or indirectly,
all or substantially all of its assets to any other Person, except for sales,
leases and other transfers to a Wholly Owned Subsidiary; provided that nothing
in this Section 8.4 shall be construed to prohibit or limit the ability of the
Guarantor or any Subsidiary to dispose of Margin Stock for fair market value.
     8.5. Change in Control. Cause, suffer or permit to exist or occur any
Change of Control.
ARTICLE IX
EVENTS OF DEFAULT AND ACCELERATION
     9.1. Events of Default. If any one or more of the following events (herein
called “Events of Default”) shall occur for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any Governmental
Authority), that is to say:
          (a) if default shall be made in the due and punctual payment of the
principal of any Loan, when and as the same shall be due and payable whether
pursuant to any provision of Article II or Article III, at maturity, by
acceleration or otherwise; or
          (b) if default shall be made in the due and punctual payment of any
amount of interest on any Loan or other Obligation or of any fees or other
amounts payable to any of the Lenders or the Agent within five days of the date
on which the same shall be due and payable; or
          (c) if default shall be made in the performance or observance of any
covenant set forth in Article VIII; or
          (d) if a default shall be made in the performance or observance of, or
shall occur under, any covenant, agreement or provision contained in this
Agreement (other than as described in clauses (a), (b) or (c) above) and such
default shall continue for 30 or more days after the earlier of (i) receipt of
notice of such default by an Authorized Representative of the Guarantor from the
Agent and (ii) the date on which an officer or Authorized Representative of the
Guarantor becomes aware of such default, or if without the written consent of
the Lenders, this Agreement or any Loan shall be disaffirmed or shall terminate,
be terminable or be terminated or become void or unenforceable for any reason
whatsoever (other than as expressly provided for hereunder or thereunder); or
          (e) if there shall occur (i) a default, which is not waived or cured
within any applicable grace periods, in the payment of any principal, interest,
premium or other amount with respect to any Indebtedness (other than the Loans
and other Obligations and other than Indebtedness owed to the Guarantor or any
Subsidiary) of the Guarantor or any Subsidiary in an amount not less than
$100,000,000 in the aggregate outstanding, or (ii) any event of default as

46



--------------------------------------------------------------------------------



 



specified in any agreement or instrument under or pursuant to which any such
Indebtedness in excess of $100,000,000 may have been issued, created, assumed,
guaranteed or secured by the Guarantor or any Subsidiary, and such default or
event of default shall continue for more than the period of grace, if any,
therein specified, and such default or event of default shall permit the holder
of any such Indebtedness (or any agent or trustee acting on behalf of one or
more holders) to accelerate the maturity thereof; or
          (f) if any representation, warranty or other statement of fact
contained in any Loan Document or in any writing, certificate, report or
statement at any time furnished to the Agent or any Lender by or on behalf of
the Guarantor or any Subsidiary pursuant to or in connection with any Loan
Document, or otherwise, shall be false or misleading in any material respect
when given; or
          (g) if the Guarantor or any Significant Subsidiary shall be unable to
pay its debts generally as they become due; file a petition to take advantage of
any insolvency statute; make an assignment for the benefit of its creditors;
commence a proceeding for the appointment of a receiver, trustee, liquidator or
conservator of itself or of the whole or any substantial part of its property;
file a petition or answer seeking liquidation, reorganization or arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute, domestic or foreign; or
          (h) if a court of competent jurisdiction shall enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of the Guarantor or any Significant Subsidiary or of the whole or
any substantial part of its properties and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days, or approve a
petition filed against the Guarantor or any Significant Subsidiary seeking
liquidation, reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof or any other jurisdiction, domestic or foreign,
which petition is not dismissed within sixty (60) days; or if, under the
provisions of any other law for the relief or aid of debtors, a court of
competent jurisdiction shall assume custody or control of the Guarantor or any
Significant Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within sixty (60) days; or if
there is commenced against the Guarantor or any Significant Subsidiary any
proceeding or petition seeking reorganization, arrangement or similar relief
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof or any other jurisdiction,
domestic or foreign which proceeding or petition remains undismissed for a
period of sixty (60) days; or if the Guarantor or any Significant Subsidiary
takes any action to indicate its consent to or approval of any such proceeding
or petition; or
          (i) if (i) any judgment or order where the amount not covered by
insurance (or the amount as to which the insurer denies liability) is in excess
of $100,000,000 is rendered against the Guarantor or any Subsidiary, or
(ii) there is any attachment, injunction or execution against any of the
Guarantor’s or Subsidiaries’ properties for any amount in excess of
$100,000,000; and such judgment, attachment, injunction or execution remains
unpaid, unstayed, undischarged, unbonded or undismissed for a period of thirty
(30) days; or

47



--------------------------------------------------------------------------------



 



          (j) any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $100,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV or ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could reasonably be expected to cause one or more members of the ERISA
Group to incur a payment obligation in excess of $100,000,000;
then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall have not been waived,
     (A) either or both of the following actions may be taken: (i) the Agent
may, and at the direction of the Required Lenders shall, declare any obligation
of the Lenders to make further Loans terminated, whereupon the obligation of
each Lender to make further Loans hereunder shall terminate immediately, and
(ii) the Agent shall at the direction of the Required Lenders, at their option,
declare by notice to the Guarantor any or all of the Obligations to be
immediately due and payable, and the same, including all interest accrued
thereon and all other obligations of the Guarantor and the Borrowers to the
Agent and the Lenders, shall forthwith become immediately due and payable
without presentment, demand, protest, notice or other formality of any kind, all
of which are hereby expressly waived, anything contained herein or in any
instrument evidencing the Obligations to the contrary notwithstanding; provided,
however, that notwithstanding the above, if there shall occur an Event of
Default under clause (g) or (h) above, then the obligation of the Lenders to
make Loans hereunder shall automatically terminate and any and all of the
Obligations shall be immediately due and payable without the necessity of any
action by the Agent or the Required Lenders or notice to the Agent or the
Lenders; and
     (B) the Agent and each of the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.
     9.2. Agent to Act. In case any one or more Events of Default shall occur
and not have been waived, the Agent may, and at the direction of the Required
Lenders shall, proceed to protect and enforce their rights or remedies either by
suit in equity or by action at law, or both, whether for the specific
performance of any covenant, agreement or other provision contained herein or in
any other Loan Document, or to enforce the payment of the Obligations or any
other legal or equitable right or remedy.
     9.3. Cumulative Rights. No right or remedy herein conferred upon the
Lenders or the Agent is intended to be exclusive of any other rights or remedies
contained herein or in any other Loan Document, and every such right or remedy
shall be cumulative and shall be in addition to

48



--------------------------------------------------------------------------------



 



every other such right or remedy contained herein and therein or now or
hereafter existing at law or in equity or by statute, or otherwise.
     9.4. No Waiver. No course of dealing between the Guarantor or any Borrower,
on the one hand, and any Lender or the Agent, on the other hand, or any failure
or delay on the part of any Lender or the Agent in exercising any rights or
remedies under any Loan Document or otherwise available to it shall operate as a
waiver of any rights or remedies and no single or partial exercise of any rights
or remedies shall operate as a waiver or preclude the exercise of any other
rights or remedies hereunder or of the same right or remedy on a future
occasion.
     9.5. Allocation of Proceeds. If an Event of Default has occurred and not
been waived, and the maturity of the Loans has been accelerated pursuant to
Article IX hereof, all payments received by the Agent hereunder, in respect of
any principal of or interest on the Obligations or any other amounts payable by
the Guarantor or any Borrower hereunder, shall be applied by the Agent in the
following order:
          (a) amounts due to the Lenders pursuant to Sections 3.6(a) and 12.5;
          (b) amounts due to the Agent pursuant to Section 3.6(b);
          (c) payments of interest on Loans to be applied for the ratable
benefit of the Lenders;
          (d) payments of principal of Loans, to be applied for the ratable
benefit of the Lenders;
          (e) amounts due to the Agent and the Lenders pursuant to Section 12.9;
          (f) payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders;
          (g) any surplus remaining after application as provided for herein, to
the Borrowers or otherwise as may be required by applicable law.
ARTICLE X
THE AGENT
     10.1. Appointment and Authorization of the Agent. Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Agent shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist

49



--------------------------------------------------------------------------------



 



against the Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     10.2. Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact including for the purpose of any Borrowings or payments in
Alternative Currencies, such sub-agents as shall be deemed necessary by the
Agent and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     10.3. Liabilities of Agent. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.
     10.4. Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. The
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

50



--------------------------------------------------------------------------------



 



     10.5. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender, the Guarantor or any Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Agent will notify the Lenders of its receipt of any such notice.
The Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article IX; provided that
unless and until the Agent has received any such direction, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     10.6. Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.6. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 10.6 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section 10.6 shall survive termination of the Commitments, the payment
of all other Obligations and the resignation of the Agent.
     10.7. Agent in its Individual Capacity. J.P. Morgan Europe Limited and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though J.P. Morgan Europe
Limited were not the Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, J.P. Morgan
Europe Limited or its Affiliates may receive information regarding any Loan
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Loans, J.P. Morgan Europe Limited shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Agent, and the terms
“Lender” and “Lenders” include J.P. Morgan Europe Limited in its individual
capacity.

51



--------------------------------------------------------------------------------



 



     10.8. Successor Agents. The Agent may resign as the Agent upon thirty
(30) days’ notice to the Lenders. If the Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, subject to the consent of the Guarantor (which consent shall not be
unreasonably withheld or delayed). Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and the term
“Agent,” shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the
retiring Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article X and Sections 12.5 and 12.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement. If no successor agent has accepted appointment as
the Agent by the date which is thirty (30) days following the retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Agent hereunder by a successor, the Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. After the retiring Agent’s resignation
hereunder as the Agent, the provisions of this Article X shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent.
     10.9. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 3.6 and 12.5) allowed
in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Agent under Sections 3.6 and 12.5.

52



--------------------------------------------------------------------------------



 



     Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.
     10.10. Other Agents and Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “bookrunner,” or “mandated lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     10.11. Non-Reliance on the Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Agent to any Lender. Each Lender represents to the Agent that it
has, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
ARTICLE XI
GUARANTEE
     11.1. Guarantee. (a) To induce the Lenders to execute and deliver this
Agreement and to make the Loans, and in consideration thereof, the Guarantor
hereby unconditionally and irrevocably guarantees to the Agent, for the ratable
benefit of the Lenders and their respective

53



--------------------------------------------------------------------------------



 



successors, indorsees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
          (b) Anything herein to the contrary notwithstanding, the maximum
liability of the Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by the Guarantor under applicable federal and state laws
relating to the insolvency of debtors.
          (c) The guarantee contained in this Article XI shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and the successors and assigns thereof, and shall inure
to the benefit of the Lenders and their successors and permitted assigns, until
all the Obligations shall have been satisfied by payment in full and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Borrowers may be free from any Obligations.
     11.2. No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Agent
or any Lender, the Guarantor shall not be entitled to be subrogated to any of
the rights of the Agent or any Lender against any Borrower or any collateral
security or guarantee or right of offset held by the Agent or any Lender for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from any Borrower in respect of payments made
by the Guarantor hereunder, until all amounts owing to the Agent and the Lenders
by any Borrower on account of the Obligations are paid in full and the
Commitments are terminated. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full or the Commitments shall not have been terminated,
such amount shall be held by the Guarantor in trust for the Agent and the
Lenders and shall, forthwith upon receipt by the Guarantor, be turned over to
the Agent in the exact form received by the Guarantor (duly indorsed by the
Guarantor to the Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Agent may determine.
     11.3. Amendments, etc. with respect to the Obligations. The Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Agent or
any Lender may be rescinded by the Agent or such Lender and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Agent or any Lender, and this Agreement and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, including with
respect to any condition precedent, as the Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Agent
or any Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Article XI or any property subject thereto.

54



--------------------------------------------------------------------------------



 



     11.4. Guarantee Absolute and Unconditional. Except as otherwise required by
this Agreement, the Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Agent or any Lender upon the guarantee contained in this
Article XI or acceptance of the guarantee contained in this Article XI; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article XI; and all dealings between the
Borrowers and the Guarantor, on the one hand, and the Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article XI. To the
fullest extent permitted by applicable law, the Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or the Guarantor with respect to the Obligations. The
Guarantor understands and agrees that the guarantee contained in this Article XI
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the obligations
of the Borrowers under this Agreement, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrowers
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrowers for the Obligations, or of the
Guarantor under the guarantee contained in this Article XI, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against the Guarantor the Agent or any Lender may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Borrower, or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrowers, or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Agent or any Lender against the Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
     11.5. Reinstatement. The guarantee contained in this Article XI shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
     11.6. Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Agent without set-off or counterclaim in the applicable
currency at the Principal Office.

55



--------------------------------------------------------------------------------



 



     11.7. Independent Obligations. The obligations of the Guarantor under the
guarantee contained in this Article XI are independent of the obligations of the
Borrowers, and a separate action or actions may be brought and prosecuted
against the Guarantor whether or not any Borrower is joined in any such action
or actions. The Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof.
ARTICLE XII
MISCELLANEOUS
     12.1. Assignments and Participations.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Guarantor nor any Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
          (b) Subject to Section 12.1(h), any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment or
Commitments and the Loan or Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund (as
defined in subsection (g) of this Section) with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date, shall not be less than €5,000,000 (or its equivalent) or
an integral multiple of €5,000,000 (or its equivalent) in excess thereof, unless
each of the Agent and, so long as no Event of Default under Section 9.1(a), (b),
(g) or (h) has occurred and is continuing, the Guarantor otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans and the Commitment assigned; (iii)  any assignment of a Commitment
must be approved (which approval shall not be unreasonably withheld or delayed)
by the Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee

56



--------------------------------------------------------------------------------



 



would otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by the Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.1, 4.4, 4.5, 12.5 and 12.9 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Notwithstanding the foregoing,
(x) the Agent shall not be obligated to consent to an assignment hereunder until
it is satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assignment to such assignee Lender and (y) an assignment will only be effective
after performance by the Agent of all “know your customer” or other checks
relating to any person that it is required to carry out in relation to such
assignment to an assignee Lender, the completion of which the Agent shall
promptly notify to the assigning Lender and the assignee Lender.
          (c) The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Applicable Lending Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Guarantor, the Borrowers, the Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Guarantor, the Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
          (d) Subject to Section 12.1(h), any Lender may at any time, without
the consent of, or (except as set forth below in this subsection (d)) notice to,
the Guarantor, any Borrower or the Agent, sell participations to any Person
(other than a natural person or the Guarantor or any of the Guarantor’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Guarantor, the Borrowers, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender selling a participation shall notify the Guarantor and
the Borrowers of the identity of the participant and the amount of the
participation, provided that the failure of any

57



--------------------------------------------------------------------------------



 



Lender to give such notice shall not affect the validity of such sale or the
rights of the participant hereunder. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.6 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 4.1 and 4.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 12.3(a) as though it were a Lender, provided such Participant agrees to
be subject to Section 12.3(b) as though it were a Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 4.1 or 4.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Guarantor’s prior
written consent. No Participant shall be entitled to the benefits of Section 4.5
unless the Guarantor is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Guarantor, to provide such
forms, certificates or other evidence, if any, with respect to withholding tax
matters as required under Section 4.5(d).
          (f) Subject to Section 12.1(h), any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
          (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Agent (which approval shall be subject to the last sentence
of Section 12.1(b) and shall not be unreasonably withheld) and (ii) unless an
Event of Default under Section 9.1(a), (b), (g) or (h) has occurred and is
continuing, the Guarantor (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Guarantor or any of the Guarantor’s Affiliates or Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

58



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything to the contrary in this Section 12.1, a
Lender may not assign, sell participations in or pledge or assign a security
interest in all or any portion or its rights and obligations under this
Agreement (each such action, a “Transfer”), if as a result thereof:
     (i) the total number of creditors (other than Qualifying Banks (as defined
below)) of VF International under this Agreement would at any time exceed 10, in
each case in accordance with the meaning of the Guidelines (as defined below);
or
     (ii) the total number of creditors (other than Qualifying Banks) in
relation to all outstanding loans or written debt acknowledgements (including
Loans) of VF International would at any time exceed 20, in each case in
accordance with the meaning of the Guidelines.
     For purposes of this Section 12.1(h), “Guidelines” means the guidelines in
relation to bonds of April 1999 as issued by the Swiss Federal Tax
Administration (Merkblatt “Obligationen” vom April 1999 der Eidgenössischen
Steuerverwaltung), and “Qualifying Bank” means (i) a bank as defined in the
Swiss Federal Law of 8 November 1934 relating to banks and savings institutions,
or (ii) any other person that is a bank according to the banking legislation in
effect in its jurisdiction of organization.
     Upon the reasonable request of any Lender in connection with any such
proposed Transfer, VF International and (in the case of clause (x) below only)
the Agent will notify such Lender of the total number of creditors (other than
Qualifying Banks) of VF International of which it is aware (x) under this
Agreement and (y) in relation to all outstanding loans or written debt
acknowledgements (including Loans), in each case in accordance with the meaning
of the Guidelines. No Transfer shall be valid for any purpose unless the Lender
proposing to make such transfer has notified VF International thereof and VF
International has confirmed to such Lender in writing that such transfer will
not violate this Section 12.1(h). VF International agrees to respond to any such
notification promptly following its receipt thereof.
     Each Lender hereby represents and warrants that, on the date hereof, it is
a Qualifying Bank. VF International hereby represents and warrants that, on the
date hereof, to the best of its knowledge, the total number of its creditors
(other than Qualifying Banks) in relation to all outstanding loans or written
debt acknowledgements (including Loans) does not exceed 20. VF International
hereby covenants and agrees that, so long as any Loans are outstanding to it, it
will not permit the total number of its creditors (other than Qualifying Banks)
in relation to all outstanding loans or written debt acknowledgements (including
Loans) to exceed 20.
     12.2. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (g) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

59



--------------------------------------------------------------------------------



 



(a) if to the Guarantor:
V.F. Corporation
105 Corporate Center Boulevard
Greensboro, North Carolina 27408
Attn: Frank C. Pickard, III, Vice President-Treasurer
Telephone: (336) 424-6000
Telefacsimile: (336) 424-7630
(b) if to VF Investments:
VF Investments S.a.r.l.
2, rue Joseph Hackin
L-1746 Luxembourg
Attention: Stephanie Jung — Administrator
Phone: 011 352 427171249
Fax: 011 352 421961
e-mail: sjung@lu.equitytrust.com
with a copy to:
V.F. Corporation
105 Corporate Center Boulevard
Greensboro, North Carolina 27408
Attn: Frank C. Pickard, III, Vice President-Treasurer
Telephone: (336) 424-6000
Telefacsimile: (336) 424-7630
(c) if to VF Europe:
VF Europe BVBA
Fountain Business Park
C. Van Kerckhovenstraat, 110
Bldg. 2/4
B-2880 Bornem
Belgium
Attention: Neil Wright- Chief Financial Officer
Phone: 011.32.3298.2013
Fax: 011.32.3298.2010
e-mail: neil_wright@vfc.com
with a copy to:
V.F. Corporation
105 Corporate Center Boulevard
Greensboro, North Carolina 27408
Attn: Frank C. Pickard, III, Vice President-Treasurer

60



--------------------------------------------------------------------------------



 



Telephone: (336) 424-6000
Telefacsimile: (336) 424-7630
(d) if to VF International:
VF International S.a.g.l.
Via Senago, 42/e
Centro Open Space 01, Stabile C
6912 Pazzallo
Switzerland
Attention: Scott Roe — Chief Financial Officer
Phone: 011.41.91.960.92.00
Fax: 011.41.91.960.93.00
e-mail: scott_roe@vfc.com
with a copy to:
V.F. Corporation
105 Corporate Center Boulevard
Greensboro, North Carolina 27408
Attn: Frank C. Pickard, III, Vice President-Treasurer
Telephone: (336) 424-6000
Telefacsimile: (336) 424-7630
(e) if to the Agent:
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention: Steve Clarke
Telephone: + 44 (0) 207 325 5424
Telefacsimile: + 44 (0) 207 777 2360
(f) if to the Lenders:
At the addresses set forth in an administrative questionnaire
delivered to the Agent.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent, where
the proper transmission of such notice is either acknowledged by the recipient
or electronically confirmed by the transmitting device (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (g) below, shall be effective as provided in such
subsection (g).

61



--------------------------------------------------------------------------------



 



          (g) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving or unwilling to receive notices under such Article by
electronic communication. The Agent, the Guarantor or the Borrowers may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by them,
provided that approval of such procedures may be limited to particular notices
or communications.
          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     12.3. Right of Set-off; Adjustments. (a) Upon the occurrence and during the
continuance of any Event of Default, each Lender (and each of its affiliates) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender (or any of its affiliates) to or for the credit or
the account of the Guarantor or any Borrower against any and all of the
obligations of the Guarantor or such Borrower, as the case may be, now or
hereafter existing under this Agreement irrespective of whether such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender agrees promptly to notify the Guarantor or
relevant Borrower, as the case may be, after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section 12.3 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
          (b) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or Lenders, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of the
Loans owing to it, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans owing to it, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or

62



--------------------------------------------------------------------------------



 



benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The Guarantor and the Borrowers agree that
any Lender so purchasing a participation from a Lender pursuant to this
Section 12.3 may, to the fullest extent permitted by law, exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Person were the direct creditor of the
Guarantor or the relevant Borrower in the amount of such participation.
     12.4. Survival. All covenants, agreements, representations and warranties
made herein shall survive the making by the Lenders of the Loans and the
execution and delivery to the Lenders of this Agreement and shall continue in
full force and effect so long as any of Obligations remain outstanding or any
Lender has any Commitment hereunder or the Guarantor or any Borrower has
continuing obligations hereunder unless otherwise provided herein.
     12.5. Expenses. The Borrowers jointly and severally agree to pay on demand
all reasonable out-of-pocket costs and expenses of the Agent in connection with
the syndication, preparation, execution, delivery, administration, modification,
and amendment of this Agreement, the other Loan Documents, and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
the Loan Documents. If an Event of Default occurs, the Borrowers further jointly
and severally agree to pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable attorneys’ fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings, or otherwise) of the Loan
Documents and the other documents to be delivered hereunder.
     12.6. Amendments and Waivers. Except as set forth in Sections 2.3 and
2.7(b), any provision of this Agreement or any other Loan Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Guarantor, the Borrowers and either the Required Lenders or (as to
Loan Documents other than the Credit Agreement) the Agent at the direction of
and on behalf of the Required Lenders; provided that no such amendment or waiver
shall, unless signed by all the Lenders affected thereby, (i) increase the
Commitments of the Lenders or the Total Commitment (except as provided in
Section 2.3), (ii) reduce the principal of or rate or amount of interest on any
Loan or any fees or other amounts payable hereunder, (iii) except as and to the
extent set forth in Section 2.8, postpone any date fixed for the payment of any
scheduled installment of principal of or interest on any Loan or any fees or
other amounts payable hereunder or for termination of any Commitment,
(iv) change the percentage of the applicable Commitments or of the unpaid
principal amount of the Loans, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action under this Section 12.6 or any
other provision of this Agreement, (v) change Section 9.5, Section 2.1(e) or
Section 12.3 in a manner that would alter the pro rata sharing of payments or
the pro rata reduction of any of the Commitments required thereby, (v) amend
this Section 12.6 or (vi) release the Guarantor from its obligations under
Article XI; and, provided further, that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above, affect the rights or duties of the Agent under this Agreement or any
other Loan Document. Notwithstanding anything to the contrary herein, no
defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder,

63



--------------------------------------------------------------------------------



 



except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     No notice to or demand on the Guarantor or any Borrower in any case shall
entitle the Guarantor or any Borrower to any other or further notice or demand
in similar or other circumstances, except as otherwise expressly provided
herein. No delay or omission on any Lender’s or the Agent’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
     12.7. Counterparts. This Agreement and any Loan Document may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement or any Loan Document to produce or account for more than one such
fully- executed counterpart. Delivery of an executed signature page of this
Agreement or any Loan Document by facsimile transmission shall be effective as
delivery of a manually executed counterpart thereof.
     12.8. Termination. The termination of this Agreement shall not affect any
rights of the Guarantor, the Borrowers, the Lenders or the Agent or any
obligation of the Guarantor, the Borrowers, the Lenders or the Agent, arising
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into or rights
created or obligations incurred prior to such termination have been fully
disposed of, concluded or liquidated and the Obligations arising prior to or
after such termination have been irrevocably paid in full. The rights granted to
the Agent for the benefit of the Lenders under the Loan Documents shall continue
in full force and effect, notwithstanding the termination of this Agreement,
until all of the Obligations have been paid in full after the termination hereof
(other than Obligations in the nature of continuing indemnities or expense
reimbursement obligations not yet due and payable, which shall continue) or the
Guarantor or the Borrowers have furnished the Lenders and the Agent with an
indemnification satisfactory to the Agent and each Lender with respect thereto.
Notwithstanding the foregoing, if after receipt of any payment of all or any
part of the Obligations, any Lender is for any reason compelled to surrender
such payment to any Person because such payment is determined to be void or
voidable as a preference, impermissible setoff, a diversion of trust funds or
for any other reason, this Agreement shall continue in full force, and the
Borrowers shall be liable to, and shall jointly and severally indemnify and hold
the Agent or such Lender harmless for, the amount of such payment surrendered
until the Agent or such Lender shall have been finally and irrevocably paid in
full. The provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the Agent or
the Lenders in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to the Agent or the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.
     12.9. Indemnification; Limitation of Liability. (a) The Borrowers, to the
maximum extent permitted by applicable law, jointly and severally agree to
indemnify and hold harmless the Agent and each Lender and each of their
affiliates and their respective officers, directors, employees, agents, and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or asserted or
awarded against any Indemnified Party, in

64



--------------------------------------------------------------------------------



 



each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation, or
proceeding or preparation of defense in connection therewith) the Loan
Documents, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Loans (collectively, “Indemnified Liabilities”),
except to the extent such claim, damage, loss, liability, cost, or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 12.9 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Guarantor, any Borrower or any of their respective directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its Subsidiaries, any guarantor, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability is found in a final non-appealable judgment by a court of
competent jurisdiction to have directly resulted from such Indemnified Party’s
gross negligence or willful misconduct. The Guarantor and the Borrowers agree
not to assert any claim against the Agent, any Lender, any of their affiliates,
or any of their respective directors, officers, employees, attorneys, agents,
and advisers, on any theory of liability, for special, indirect, consequential,
or punitive damages arising out of or otherwise relating to the Loan Documents,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans.
          (b) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 12.9 shall survive the payment in full of the Loans and all
other amounts payable under this Agreement.
     12.10. Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.
     12.11. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agent or the Lenders in any other Loan Document
executed on or after the date of this Agreement shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
     12.12. Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

65



--------------------------------------------------------------------------------



 



     12.13. Governing Law; Waiver of Jury Trial.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
          (b) THE GUARANTOR AND EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
AGREES AND CONSENTS THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE
INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, STATE OF NEW
YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE GUARANTOR AND EACH BORROWER EXPRESSLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND
ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE
GUARANTOR AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE NON EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
          (c) THE GUARANTOR AND EACH BORROWER AGREES THAT SERVICE OF PROCESS MAY
BE MADE BY PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER
LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR
CERTIFIED MAIL (POSTAGE PREPAID) TO THE ADDRESS OF THE GUARANTOR OR, AS THE CASE
MAY BE, TO THE RELEVANT BORROWER IN CARE OF THE GUARANTOR AT THE GUARANTOR’S
ADDRESS PROVIDED IN SECTION 12.2, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR
UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.
          (d) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH, THE GUARANTOR, THE BORROWERS, THE AGENT AND THE LENDERS
HEREBY AGREE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.
          (e) THE GUARANTOR AND EACH BORROWER HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

66



--------------------------------------------------------------------------------



 



LAW, ANY OBJECTION IT MAY HAVE THAT ANY COURT TO WHOSE JURISDICTION IT HAS
SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN INCONVENIENT FORUM.
     12.14. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under or any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Guarantor, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Guarantor or any Borrower. For the purposes of this Section,
“Information” means all information received from the Guarantor or any of its
Subsidiaries (each, a “Loan Party”) relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by any Loan
Party. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     12.15. Judgment Currency. (a) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the relevant Borrower as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Applicable Creditor against such loss. The obligations of each Borrower
contained in this

67



--------------------------------------------------------------------------------



 



Section shall survive the termination of this Agreement and the payment of all
other amounts owing hereunder.
     12.16. “Know Your Customer” Checks. (a) If:
     (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
     (ii) any change in the status of a Loan Party after the date of this
Agreement; or
     (iii) a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Loan Party shall promptly upon the request of
the Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Loan Documents.
          (b) Each Lender shall promptly upon the request of the Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.
          (c) Each Lender that is subject to the Act (as hereinafter defined)
and the Agent (for itself and not on behalf of any Lender) hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrowers in accordance with the Act.
[Signatures on following pages]

68



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered outside the territory of the Kingdom of Belgium by
their duly authorized officers as of the day and year first above written.

                  V.F. CORPORATION    
 
           
 
  By:        
 
                Name: Mackey J. McDonald
Title: Chairman and Chief Executive Officer    
 
           
 
  By:        
 
                Name: Frank C. Pickard III
Title: Vice President – Treasurer    
 
                VF INVESTMENTS S.A.R.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                VF EUROPE BVBA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                VF INTERNATIONAL S.A.G.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



                  J.P. MORGAN EUROPE LIMITED,
as Agent for the Lenders    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

70



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Lender    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

71



--------------------------------------------------------------------------------



 



                  HSBC Bank plc, as Lender    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

72



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as Lender    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

73



--------------------------------------------------------------------------------



 



Schedule 1.01
MANDATORY COST FORMULAE

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from an Applicable Lending Office in a Participating Member
State will be the percentage notified by that Lender to the Agent. This
percentage will be certified by that Lender in its notice to the Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Applicable Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Applicable Lending Office.   4.   The Additional
Cost Rate for any Lender lending from an Applicable Lending Office in the United
Kingdom will be calculated by the Agent as follows:

  (a)   in relation to a sterling Loan:

         
 
  AB + C(B-D) + E x 0.01
 
100 — (A + C)   per cent. per annum

  (b)   in relation to a Loan in any currency other than sterling:

         
 
  E x 0.01
 
300   per cent. per annum.

Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Applicable Margin, the Mandatory Cost and the Default Rate, if
applicable) payable for the relevant Interest Period of the Loan.

74



--------------------------------------------------------------------------------



 



  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D   is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.     E   is
designed to compensate Lenders for amounts payable under the Fees Rules and is
calculated by the Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8.   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (a)   the jurisdiction of its Applicable Lending Office; and     (b)   any
other information that the Agent may reasonably require for such purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

75



--------------------------------------------------------------------------------



 



9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with an Applicable Lending Office in the same
jurisdiction as its Applicable Lending Office.   10.   The Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender or Reference Bank pursuant to paragraphs
3, 7 and 8 above is true and correct in all respects.   11.   The Agent shall
distribute the additional amounts received as a result of the Mandatory Cost to
the Lenders on the basis of the Additional Cost Rate for each Lender based on
the information provided by each Lender and each Reference Bank pursuant to
paragraphs 3, 7 and 8 above.   12.   Any determination by the Agent pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all parties to the Agreement.   13.   The Agent may
from time to time, after consultation with the Guarantor, the Borrowers and the
Lenders, determine and notify to all parties to the Agreement any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Agreement.

76



--------------------------------------------------------------------------------



 



EXHIBIT A

Applicable Commitment Percentages

                              Applicable Commitment Lender   Commitment  
Percentage
HSBC Bank plc
  € 27,000,000       10.8000000000 %
ABN AMRO Bank N.V.
  € 27,000,000       10.8000000000 %
Dresdner Bank AG
  € 21,000,000       8.4000000000 %
Banco Santander S.A
  € 21,000,000       8.4000000000 %
ING Bank NV, Dublin Branch
  € 21,000,000       8.4000000000 %
Intesa Sanpaolo S.p.A
  € 21,000,000       8.4000000000 %
JPMorgan Chase Bank, N.A.
  € 27,000,000       10.8000000000 %
Bank of America Securities Limited
  € 17,000,000       6.8000000000 %
Citibank, N.A
  € 17,000,000       6.8000000000 %
Fortis Bank NV/SA
  € 17,000,000       6.8000000000 %
Bayerische Hypo-und Vereinsbank, New York Branch
  € 17,000,000       6.8000000000 %
 
               
Wachovia Bank, National Association
  € 17,000,000       6.8000000000 %
 
               
 
               
Total
  € 250,000,000       100.0000000000 %

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated or modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
     1.      Assignor:    ___________________________________________________
     2.      Assignee:    ___________________________________________________
[and is an Affiliate/Approved Fund of
[Identify Lender]]11

     3.      Administrative Agent:      J.P. Morgan Europe Limited, as the
administrative agent under the Credit Agreement

  4.   Credit Agreement: The Credit Agreement, dated as of October [ ], 2007,
among VF Investments S.a.r.l., VF Europe BVBA and VF International S.a.g.l., as
the Borrowers, V.F. Corporation, as the Guarantor, the Lenders parties thereto,
ABN AMRO Bank N.V., as Documentation Agent, J.P. Morgan

 

1   Select as applicable.

B-1



--------------------------------------------------------------------------------



 



      Europe Limited as Administrative Agent and HSBC Bank plc, as Syndication
Agent.

     5.      Assigned Interest:

          Aggregate         Amount of       Percentage Assigned of
Commitment/Loans   Amount of Commitment/   Commitment/ for all Lenders*   Loans
Assigned*   Loans2
€                    
  €                       ___%

 
*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
     [6. Trade Date: ________________]3
     Effective Date:            , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The Assignee represents and warrants to the Agent, each Borrower and the
Guarantor that as of the Effective Date payments to it under the Credit
Agreement are exempt from withholding tax.
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

B-2



--------------------------------------------------------------------------------



 



Consented to and Accepted:
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent

         
By:
       
 
 
 
Title:    
 
        [Consented to and Accepted:    
 
        V.F. CORPORATION,    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
   
 
]  

B-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
     Credit Agreement, dated as of October [     ], 2007, among VF Investments
S.a.r.l., VF Europe BVBA, and VF International S.a.g.l., as the Borrowers, V.F.
Corporation, as the Guarantor, the Lenders parties thereto, J.P. Morgan Europe
Limited, as Administrative Agent, ABN AMRO Bank N.V., as Documentation Agent and
HSBC Bank plc, as Syndication Agent, as it may be amended, restated or modified
from time to time.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Guarantor, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Guarantor, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.5 or 7.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached
hereto is any documentation required to be delivered by it pursuant to
Section 4.5(d) of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

B-4



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
Notice of Appointment (or Revocation) of Authorized Representative
     Reference is hereby made to the Credit Agreement dated as of October [ ],
2007 (the “Agreement”) among VF Investments S.a.r.l., VF Europe BVBA and VF
International S.a.g.l. (collectively, the “Borrowers”), V.F. Corporation (the
“Guarantor”), the Lenders parties thereto, J.P. Morgan Europe Limited, as
Administrative Agent (the “Agent”), ABN AMRO Bank N.V., as Documentation Agent
and HSBC Bank plc, as Syndication Agent. Capitalized terms used but not defined
herein shall have the respective meanings therefor set forth in the Agreement.
1. The undersigned [Borrower] [Guarantor] hereby nominates, constitutes and
appoints each individual named below as an Authorized Representative for written
notifications under the Loan Documents, and hereby represents and warrants that
(i) set forth opposite each such individual’s name is a true and correct
statement of such individual’s office (to which such individual has been duly
elected or appointed), a genuine specimen signature of such individual and an
address for the giving of notice, and (ii) each such individual has been duly
authorized by the undersigned [Borrower] [Guarantor] to act as Authorized
Representative for written notifications under the Loan Documents:

          Name   Office   Specimen Signature
 
       
 
       
 
       
 
       
 
       
 
       

2. The undersigned [Borrower] [Guarantor] hereby nominates, constitutes and
appoints each individual named below as an Authorized Representative for
telephonic notifications under the Loan Documents, and hereby represents and
warrants that (i) set forth opposite each such individual’s name is a true and
correct statement of such individual’s office (to which such individual has been
duly elected or appointed), a genuine specimen signature of such individual and
an address for the giving of notice, and (ii) each such individual has been duly
authorized by the undersigned [Borrower] [Guarantor] to act as Authorized
Representative for telephonic notifications under the Loan Documents:

          Name   Office   Specimen Signature
 
       
 
       
 
       
 
       
 
       
 
       

C-1



--------------------------------------------------------------------------------



 



3.    The undersigned [Borrower] [Guarantor] hereby revokes (effective upon
receipt hereof by the Agent) the prior appointment of [ ] as an Authorized
Representative.

This the            day of      , 20 .

C-2



--------------------------------------------------------------------------------



 



                  [V.F. CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
 
 
]  
 
                [VF INVESTMENTS S.A.R.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
 
 
]  
 
                [VF EUROPE BVBA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
 
 
]  
 
                [VF INTERNATIONAL S.A.G.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
 
 
    ] 

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Borrowing Notice

     
To:
  J.P. Morgan Europe Limited
 
  as Agent
 
  125 London Wall
 
  London EC24 5AJ
 
  Attention: Steve Clark
 
  Telephone: + 44 (0) 207 325 5424
 
  Telefacsimile: + 44 (0) 207 777 2360

     Reference is hereby made to the Credit Agreement dated as of October [ ],
2007 (the “Agreement”) among VF Investments S.a.r.l., VF Europe BVBA and VF
International S.a.g.l. (collectively, the “Borrowers”), V.F. Corporation (the
“Guarantor”), the Lenders parties thereto, J.P. Morgan Europe Limited, as
Administrative Agent (the “Agent”), ABN AMRO Bank N.V. as Documentation Agent
and HSBC Bank plc, as Syndication Agent. Capitalized terms used but not defined
herein shall have the respective meanings therefor set forth in the Agreement.
     The undersigned Borrower through its Authorized Representative hereby gives
notice to the Agent that Loans in the amount set forth below be made on the date
indicated:

              Interest Period(1)   Aggregate Amount(2)   Date of Loan(3)  
Currency(4)
 
           
 
           

 

(1)   One, two, three, six, and if available to all Lenders, nine or twelve
months.   (2)   Must be €5,000,000 (or the Alternative Currency Equivalent
Amount thereof) or if greater an integral multiple of €1,000,000 (or the
Alternative Currency Equivalent Amount thereof).   (3)   At least (1) one
Business Day later.   (4)   Specify Euros or the Alternative Currency.

The undersigned Borrower hereby requests that the proceeds of the Loans
described in this Borrowing Notice be made available to it as follows: [insert
transmittal instructions].
     The undersigned Guarantor hereby certifies that:
     1. No Default or Event of Default exists either now or after giving effect
to the borrowing described herein; and
     2. All the representations and warranties set forth in Article VI of the
Agreement and in the Loan Documents (other than those expressly stated to refer
to a particular date) are true and correct as of the date hereof except that the
reference to the financial statements in Section 6.5(a) of the Agreement is to
those financial statements most recently delivered to you pursuant to
Section 7.1 of the Agreement (it being understood that any financial statements
delivered pursuant to Section 7.1(b) have not been certified by independent
public accountants).

D-1



--------------------------------------------------------------------------------



 



     3. All conditions contained in the Agreement to the making of any Loan
requested hereby have been met or satisfied in full.

D-2



--------------------------------------------------------------------------------



 



                  V.F. CORPORATION    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:        
 
     
 
   
 
                [VF INVESTMENTS S.A.R.L.    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  
 
                [VF EUROPE BVBA    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  
 
                [VF INTERNATIONAL S.A.G.L.    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Interest Rate Selection Notice

     
To:
  J.P. Morgan Europe Limited,
 
  as Agent
 
  125 London Wall
 
  London EC24 5AJ
 
  Attention: Steve Clark
 
  Telephone: + 44 (0) 207 325 5424
 
  Telefacsimile: + 44 (0) 207 777 2360

     Reference is hereby made to the Credit Agreement dated as of October [ ],
2007 (the “Agreement”) among VF Investments S.a.r.l., VF Europe BVBA and VF
International S.a.g.l. (collectively, the “Borrowers”), V.F. Corporation (the
“Guarantor”), the Lenders parties thereto, J.P. Morgan Europe Limited, as
Administrative Agent (the “Agent”), ABN AMRO Bank N.V., as Documentation Agent
and HSBC Bank plc, as Syndication Agent, as it may be amended, restated or
modified from time to time. Capitalized terms used but not defined herein shall
have the respective meanings therefor set forth in the Agreement.
     The undersigned Borrower through its Authorized Representative hereby gives
notice to the Agent of the following selection of an Interest Period:

              Interest Period(1)   Aggregate Amount(2)   Date of Loan(3)  
Currency(4)
 
           
 
           

 

(1)   One, two, three, six, and if available to all Lenders, nine or twelve
months.   (2)   Must be €[5,000,000] (or the Alternative Currency Equivalent
Amount thereof) or if greater an integral multiple of €[1,000,000] (or the
Alternative Currency Equivalent Amount thereof).   (3)   At least (1) one
Business Day later.   (4)   Specify Euros or the Alternative Currency.

     This notice may be executed in any number of counterparts, all of which
taken together shall constitute one and the same notice and any of the parties
hereto may execute this notice by signing any such counterpart.

E-1



--------------------------------------------------------------------------------



 



                  V.F. CORPORATION    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:        
 
     
 
   
 
                [VF INVESTMENTS S.A.R.L.    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  
 
                [VF EUROPE BVBA    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  
 
                [VF INTERNATIONAL S.A.G.L.    
 
           
 
  BY:        
 
     
 
Authorized Representative    
 
           
 
  DATE:    
 
]  

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
Compliance Certificate

     
To:
  J.P. Morgan Europe Limited,
 
  as Administrative Agent
 
  125 London Wall
 
  London, EC2Y 5AJ
 
  United Kingdom
 
  Attn. Steve Clarke

     Reference is hereby made to the Credit Agreement dated as of October 26,
2007 (the “Agreement”) among VF Investments S.a.r.l., VF Europe BVBA and VF
International S.a.g.l. (collectively, the “Borrowers”), V.F. Corporation (the
“Guarantor”), the Lenders parties thereto from time to time, J.P. Morgan Europe
Limited, as Administrative Agent (the “Agent”), ABN AMRO Bank N.V., as
Documentation Agent and HSBC Bank plc, as Syndication Agent, as it may be
amended, restated or modified from time to time. Capitalized terms used but not
otherwise defined herein shall have the respective meanings therefore set forth
in the Agreement. The undersigned, a duly authorized and acting Authorized
Representative, hereby certifies to you as of ____ __, 20__ (the “Determination
Date”) as follows:
1. Calculations:
     A. Compliance with Section 8.1: Consolidated Indebtedness to Consolidated
Capitalization

         
1. Consolidated Indebtedness as of the Determination Date
  $      
2. Consolidated Net Worth as of the Determination Date
  $      
3. Sum of A.1 and A.2
  $      
4. Ratio of A.1 to A.3
  ___ to 1.00

Required: A.4 must not be greater than .60 to 1.00 at any time.

F-1



--------------------------------------------------------------------------------



 



B.   Compliance with Section 8.2(i): Liens

         
1. Consolidated Net Worth as of the Determination Date
  $                           
2. B.1 X 15%
  $                           
3. Is Indebtedness secured by Liens not permitted under Section 8.2(a)-(h) less
than B.2?
  Yes                        No                       
4. B.1 x 20%
  $                           
5. Is the sum of (1) Indebtedness secured by the Liens not permitted under
Section 8.2 (a) – (h) and (2) Indebtedness incurred in accordance with
Section 8.3 (e) less than B.4? %?
  Yes                        No                     

C.   Compliance with Section 8.3(e): Indebtedness of Subsidiaries

      1. Is Indebtedness not permitted under Section 8.3(a)-(d) less than
B.2?                                                      Yes              
         No                     
      2. No Default
     A. Since (NOT APPLICABLE), (the date of the last similar certification),
(a) neither the Guarantor nor any Borrower has defaulted in the keeping,
observance, performance or fulfillment of its obligations pursuant to any of the
Loan Documents; and (b) no Default or Event of Default specified in Article IX
of the Agreement has occurred and is continuing,
     B. If a Default or Event of Default has occurred since (NOT APPLICABLE),
(the date of the last similar certification), the Guarantor and the Borrowers
propose to take the following action with respect to such Default or Event of
Default: (NOT APPLICABLE). (Note, if no Default or Event of Default has
occurred, insert “Not Applicable”).
IN WITNESS WHEREOF, I have executed this Certificate the ___ day of__________,
20_.

                  VF CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Authorized Representative    
 
  Name:        
 
  Title:        

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Amendment Agreement
AMENDMENT NO. TO
CREDIT AGREEMENT
     THIS AMENDMENT AGREEMENT is made and entered into this ___ day of
_______________, 20__, by and among VF INVESTMENTS S.A.R.L., VF EUROPE BVBA and
VF INERNATIONAL S.A.G.L. (the “Borrowers”), V.F. CORPORATION (the “Guarantor”),
the Lenders parties thereto, HSBC Bank plc, as Syndication Agent and ABN AMRO
Bank N.V., as Documentation Agent and J.P. Morgan Bank Europe Limited, as
Administrative Agent (the “Agent”) for the lenders (the “Lenders”) party to that
certain Credit Agreement dated October [ ], 2007 among such Lenders, the
Borrowers, the Guarantor and the Agent, as amended (the “Agreement”) and [ ]
[(the “New Lender”)].
W I T N E S S E T H:
     WHEREAS, the Guarantor, the Borrowers, the Agent and the Lenders have
entered into the Agreement pursuant to which the Lenders have agreed to make
revolving loans to the Borrowers (as defined in the Agreement) in the principal
amount of up to €250,000,000 (which may be increased to €300,000,000); and
     WHEREAS, the New Lender has agreed to [provide the Borrowers a Commitment
of €  ,000,000] [increase its Commitment to €  ] thereby increasing the then
applicable Total Commitment to €  ,000,000 and the parties hereto desire to
amend the Agreement in accordance with Section 2.3 of the Agreement in the
manner herein set forth effective as of the date hereof;
     NOW, THEREFORE, the Guarantor, the Borrowers, the Agent and the New Lender
do hereby agree as follows:
     1. Definitions. The term “Agreement” as used herein and in the Loan
Documents (as defined in the Agreement) shall mean the Agreement as hereby
amended and modified. Unless the context otherwise requires, all terms used
herein without definition shall have the definition provided therefor in the
Agreement.
     2. Amendments. Subject to the conditions hereof, the Agreement is hereby
amended, effective as of the date hereof, by deleting Exhibit A and inserting in
lieu thereof Exhibit A attached hereto, and the New Lender agrees by the
execution of this Amendment Agreement that it [shall be a party to the Agreement
as a Lender and] shall provide to the Borrowers its Commitment. Exhibit A
attached hereto shall be unchanged from Exhibit A to the Agreement immediately
prior to the effectiveness hereof with respect to the Commitment of each Lender
which is not the New Lender.
     3. Representations and Warranties. The Guarantor hereby certifies that:

G-1



--------------------------------------------------------------------------------



 



     (a) The representations and warranties made by the Guarantor in Article VI
of the Agreement are true on and as of the date hereof except that the financial
statements referred to in Section 6.5(a) shall be those most recently furnished
to each Lender pursuant to Section 7.1(a) and (b);
     (b) There has been no Material Adverse Effect;
     (c) No event has occurred and no condition exists which, upon the
consummation of the transaction contemplated hereby, constituted a Default or an
Event of Default on the part of the Guarantor or any Borrower under the
Agreement or the Notes either immediately or with the lapse of time or the
giving of notice, or both.
     4. Conditions. As a condition to the effectiveness of this Amendment
Agreement, the Borrowers shall deliver, or cause to be delivered to the Agent
four (4) counterparts of this Amendment Agreement executed by the Guarantor,
each Borrower and the New Lender.
     5. New Lender. Upon the effectiveness of this Amendment Agreement, the New
Lender, if not a Lender prior to the effectiveness of this Amendment Agreement,
shall be a party to the Agreement and have the rights and obligations of a
Lender thereunder.
     6. Other Documents. All instruments and documents incident to the
consummation of the transactions contemplated hereby shall be satisfactory in
form and substance to the Agent and its counsel; the Agent shall have received
copies of all additional agreements, instruments and documents which it may
reasonably request in connection therewith, including evidence of the authority
of the Guarantor and each Borrower to enter into the transactions contemplated
by this Amendment Agreement, in each case such documents, when appropriate, to
be certified by appropriate corporate or governmental authorities; and all
proceedings of the Guarantor and of each Borrower relating to the matters
provided for herein shall be satisfactory to the Agent and its counsel.
     7. Entire Agreement. This Amendment Agreement sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter. No promise, conditions, representation
or warranty, express or implied, not herein set forth shall bind any party
hereto, and no one of them has relied on any such promise, condition,
representation or warranty. Each of the parties hereto acknowledges that, except
as in this Amendment Agreement or otherwise expressly stated, no
representations, warranties or commitments, express or implied, have been made
by any other party to the other. None of the terms or conditions of this
Amendment Agreement may be changed, modified, waived or canceled orally or
otherwise, except in accordance with the Agreement.
     8. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Agreement and all of the other Loan
Documents are hereby confirmed and ratified in all respects and shall remain in
full force and effect according to their respective terms.

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment agreement
to be duly executed by their duly authorized officers, all as of the day and
year first above written.

                  V.F. CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                VF INVESTMENTS S.A.R.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                VF EUROPE BVBA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                VF INTERNATIONAL S.A.G.L.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                J.P. MORGAN EUROPE LIMITED, as Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                          [Insert Name of Lender]    

G-3